Exhibit 10.1
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
$1,000,000,000.00
 
FOUR-YEAR CREDIT AGREEMENT
 
 
 
dated as of
 
June 19, 2013
 
among
 
McGRAW HILL FINANCIAL, INC.
as Borrower
 
STANDARD & POOR’S FINANCIAL SERVICES LLC
as a Loan Guarantor
 
 
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
 
BANK OF AMERICA, N.A.
as Syndication Agent
 
 
 
CITIBANK, N.A.
DEUTSCHE BANK SECURITIES INC.
MORGAN STANLEY MUFG LOAN PARTNERS, LLC
THE ROYAL BANK OF SCOTLAND PLC
 
as Documentation Agents
 
 
 
J.P. MORGAN SECURITIES LLC
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
CITIGROUP GLOBAL MARKETS INC.
DEUTSCHE BANK SECURITIES INC.
MORGAN STANLEY MUFG LOAN PARTNERS, LLC
RBS SECURITIES INC.
as Joint Lead Arrangers and Joint Bookrunners
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 

 
TABLE OF CONTENTS
Page



ARTICLE I Definitions
6
       
SECTION 1.01
Defined Terms
6
         
SECTION 1.02
Classification of Loans and Borrowings
23
         
SECTION 1.03
Terms Generally
23
         
SECTION 1.04
Accounting Terms; GAAP
24
        ARTICLE II The Credits
24
       
SECTION 2.01
Commitments
24
         
SECTION 2.02
Loans and Borrowings
24
         
SECTION 2.03
Requests for Revolving Borrowings
25
         
SECTION 2.04
Competitive Bid Procedure
26
         
SECTION 2.05
Swingline Loans
28
         
SECTION 2.06
Funding of Borrowings
29
         
SECTION 2.07
Interest Elections
29
         
SECTION 2.08
Termination and Reduction of Commitments
30
         
SECTION 2.09
Repayment of Loans; Evidence of Debt
31
         
SECTION 2.10
Prepayment of Loans
32
         
SECTION 2.11
Fees
32
         
SECTION 2.12
Interest
33
         
SECTION 2.13
Alternate Rate of Interest
34
         
SECTION 2.14
Increased Costs
34
         
SECTION 2.15
Break Funding Payments
36
         
SECTION 2.16
Taxes
36
         
SECTION 2.17
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
39
       

 
 
 
i

--------------------------------------------------------------------------------

 
 
 
Page
 

 
SECTION 2.18
Mitigation Obligations; Replacement of Lenders
40
         
SECTION 2.19
Defaulting Lenders
41
         
SECTION 2.20
Proceeds
43
        ARTICLE III Letters of Credit
43
       
SECTION 3.01
L/C Commitment
43
         
SECTION 3.02
Procedure for Issuance of Letter of Credit
43
         
SECTION 3.03
Fees and Other Charges
44
         
SECTION 3.04
L/C Participations
44
         
SECTION 3.05
Reimbursement Obligation of the Borrower
45
         
SECTION 3.06
Obligations Absolute
46
         
SECTION 3.07
Letter of Credit Payments
46
         
SECTION 3.08
Applications
46
         
ARTICLE IV Representations and Warranties
46
       
SECTION 4.01
Organization, Powers and Good Standing
46
         
SECTION 4.02
Authorization of Borrowing, etc
47
         
SECTION 4.03
Financial Condition
48
         
SECTION 4.04
No Adverse Material Change
48
         
SECTION 4.05
Litigation
48
         
SECTION 4.06
Payment of Taxes
48
         
SECTION 4.07
Governmental Regulation
49
         
SECTION 4.08
Securities Activities
49
         
SECTION 4.09
ERISA
49
         
SECTION 4.10
Disclosure.
49
         
SECTION 4.11
OFAC.
49
       

 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
Page
 

ARTICLE V Conditions
50
       
SECTION 5.01
Effective Date
50
         
SECTION 5.02
Each Credit Event
51
        ARTICLE VI Affirmative Covenants
51
       
SECTION 6.01
Financial Statements and Other Reports
51
         
SECTION 6.02
Corporate Existence
53
         
SECTION 6.03
Payment of Taxes
53
         
SECTION 6.04
Maintenance of Properties; Insurance
53
         
SECTION 6.05
Compliance with Laws
54
         
SECTION 6.06
Notices of ERISA Event
54
         
SECTION 6.07
Inspection Rights.
54
        ARTICLE VII Negative Covenants
54
       
SECTION 7.01
Fundamental Changes
54
         
SECTION 7.02
Liens
55
         
SECTION 7.03
Financial Covenants
56
         
SECTION 7.04
Use of Proceeds
56
         
SECTION 7.05
Subsidiary Indebtedness
56
         
SECTION 7.06
Negative Pledge Clauses
57
        ARTICLE VIII Events of Default
59
       
SECTION 8.01
Failure to Make Payments When Due
59
         
SECTION 8.02
Default in Other Agreements
59
         
SECTION 8.03
Breach of Certain Covenants
60
         
SECTION 8.04
Breach of Warranty
60
         
SECTION 8.05
Other Defaults Under Agreement
60
         
SECTION 8.06
Change In Control
60
         
SECTION 8.07
Involuntary Bankruptcy; Appointment of Receiver, etc.
61
       

 
 
 
iii

--------------------------------------------------------------------------------

 
 
 
Page
 

 
SECTION 8.08
Voluntary Bankruptcy; Appointment of Receiver, etc.
61
         
SECTION 8.09
Judgments and Attachments
61
         
SECTION 8.10
Involuntary Dissolution
62
         
SECTION 8.11
ERISA Event
62
        ARTICLE IX The Administrative Agent
63
      ARTICLE X Miscellaneous
65
       
SECTION 10.01
Notices
65
         
SECTION 10.02
Waivers; Amendments
66
         
SECTION 10.03
Expenses; Indemnity; Damage Waiver; No Fiduciary Duty
67
         
SECTION 10.04
Successors and Assigns
69
         
SECTION 10.05
Survival
71
         
SECTION 10.06
Counterparts; Integration; Effectiveness
72
         
SECTION 10.07
Severability
72
         
SECTION 10.08
Adjustments; Right of Setoff
72
         
SECTION 10.09
Governing Law; Jurisdiction; Consent to Service of Process
73
         
SECTION 10.10
WAIVER OF JURY TRIAL
74
         
SECTION 10.11
Headings
74
         
SECTION 10.12
Confidentiality
74
         
SECTION 10.13
USA PATRIOT Act
75
        ARTICLE XI Loan Guaranty
75
       
SECTION 11.01
Guaranty
75
         
SECTION 11.02
Guaranty of Payment
75
         
SECTION 11.03
No Discharge or Diminishment of Loan Guaranty
76
         
SECTION 11.04
Rights of Subrogation
76
         
SECTION 11.05
Reinstatement; Stay of Acceleration
76
         
SECTION 11.06
Maximum Liability
77



 
 
iv

--------------------------------------------------------------------------------

 
 
SCHEDULES:
Schedule 2.01 – Commitments
Schedule 4.01 -- Material Subsidiaries
Schedule 4.05 -- Material Litigation
Schedule 7.02 -- Existing Liens
Schedule 7.05 -- Existing Indebtedness
Schedule 7.06 – Restrictive Agreements
 
EXHIBITS:
Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Form of U.S. Tax Compliance Certificate
Exhibit C -- Form of Opinion of General Counsel of Borrower
Exhibit D -- Form of Joinder Agreement


 
 
 

 
 
v

--------------------------------------------------------------------------------

 


FOUR-YEAR CREDIT AGREEMENT dated as of June 19, 2013, among MCGRAW HILL
FINANCIAL, INC. (the “Borrower”), STANDARD & POOR’S FINANCIAL SERVICES LLC
(“S&P”) and the certain other subsidiaries of the Borrower parties hereto from
time to time as Loan Guarantors (as defined herein), the several banks and other
financial institutions from time to time parties hereto (the “Lenders”), BANK OF
AMERICA, N.A., as syndication agent (in such capacity, the “Syndication Agent”),
CITIBANK, N.A., DEUTSCHE BANK SECURITIES INC., MORGAN STANLEY MUFG LOAN
PARNTERS, LLC, and THE ROYAL BANK OF SCOTLAND PLC, as documentation agents (in
such capacity, the “Documentation Agents”), and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
 
The parties hereto hereby agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01     Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agreement” means this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the LIBO Rate on such day for
a LIBOR Loan with a one-month interest period (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Rate, respectively.
 
“Applicable ABR Spread” has the meaning set forth in the definition of
“Applicable Rate” in this Section 1.01.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Applicable LIBOR Spread” has the meaning set forth in the definition of
“Applicable Rate” in this Section 1.01.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided, that in the
case of Section 2.19 when a Defaulting Lender shall exist, Applicable Percentage
shall mean the percentage of the total Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
 
“Applicable Pricing Grid” has the meaning set forth in the definition of
“Applicable Rate” in this Section 1.01.
 
“Applicable Rate” means, for any day, with respect to (a) any ABR Revolving
Loan, the Applicable LIBOR Spread less 1% per annum (the “Applicable ABR
Spread”); provided that, the Applicable ABR Spread shall not be less than 0%,
(b) any LIBOR Revolving Loan, the applicable rate per annum set forth below
under the caption “Applicable LIBOR Spread” (the “Applicable LIBOR Spread”), or
(c) commitment fees payable hereunder, the applicable rate per annum set forth
below under the caption “Commitment Fee Rate”, based upon the applicable
Category set forth in the grid below (the “Applicable Pricing Grid”):
 


Indebtedness to Cash Flow Ratio:
Applicable LIBOR Spread
Commitment Fee
Rate
Category 1:  Less than 0.5 to 1.0
1.25%
0.20%
Category 2:  Equal to or greater than 0.5 to 1.0 but less than 1.5 to 1.0.
1.50%
0.25%
Category 3:  Equal to or greater than 1.5 to 1.0 but less than 2.5 to 1.0.
2.00%
0.35%
Category 4:  Equal to or greater than 2.5 to 1.0.
2.25%
0.45%



 
For purposes of determining any Applicable Rate, (i) until the delivery of the
Compliance Certificate relating to the financial statements required to be
delivered pursuant to Section 6.01(a)(i) for the first full Fiscal Quarter ended
after the Effective Date, the Applicable Rate described in Category 2 shall be
in effect and (ii) thereafter, the Applicable Rate shall be determined by the
Indebtedness to Cash Flow Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.01(b)(i).
Any changes in the Applicable Rate resulting from changes in the Indebtedness to
Cash Flow Ratio shall become effective on the date that is three Business Days
after the date on which financial statements and the related Compliance
Certificate are delivered to the Administrative Agent pursuant to Section 6.01
and shall remain in effect until the next change to be effected pursuant to this
paragraph.  If any financial statements and related Compliance Certificate
referred to above are not delivered within the time periods specified in Section
6.01, then, until the date that is three Business Days after the date on which
such financial statements and Compliance Certificate are delivered, the highest
Applicable Rate set forth in the Applicable Pricing Grid shall apply.  In
addition, at all times while an Event of Default shall have occurred and be
continuing, the highest Applicable Rate set forth in the Applicable Pricing Grid
shall apply.
 
 
 
7

--------------------------------------------------------------------------------

 

 
“Application” means an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.


“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Available Commitment” means, as to any Lender at any time, an amount equal to
the excess, if any, of (a) such Lender’s Commitment then in effect minus (b)
such Lender’s Revolving Credit Exposure then outstanding; provided that, in
calculating any Lender’s Available Commitment for the purpose of determining
such Lender’s Available Commitment pursuant to Section 2.11(a), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any of the
control of, an ownership interest in, or the acquisition of any ownership
interest in, such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
 
 
8

--------------------------------------------------------------------------------

 
 
“Borrower” has the meaning set forth in the preamble to this Agreement.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect, (b) a Competitive Loan or group of Competitive
Loans of the same Type made on the same date and as to which a single Interest
Period is in effect or (c) a Swingline Loan.
 
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBOR Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.
 
“Capitalized Lease” means any lease which is or should be capitalized on the
balance sheet of the lessee in accordance with GAAP existing on the date hereof
and Topic 840 of the Financial Accounting Standards Board Accounting Standards
Codification.
 
“Capitalized Lease Obligations” means the amount of the liability reflecting the
aggregate discounted amount of future payments under all Capitalized Leases
calculated in accordance with GAAP existing on the date hereof and Topic 840 of
the Financial Accounting Standards Board Accounting Standards Codification.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement. Notwithstanding anything herein to the contrary, (a)
all requests, rules, guidelines, requirements and directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or by United States or foreign
regulatory authorities, in each case pursuant to Basel III, and (b) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a Change in Law, regardless of the date enacted, adopted, issued or
implemented.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Competitive
Loans or Swingline Loans.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
 
 
9

--------------------------------------------------------------------------------

 
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Swingline Loans and
Letters of Credit hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04.  The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Lender shall have assumed its Commitment, as applicable.
 
“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.
 
“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.
 
“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.04.
 
“Competitive Loan” means a Loan made pursuant to Section 2.04.
 
“Compliance Certificate” has the meaning assigned to that term in Section
6.01(b)(i) hereof.
 
“Consolidated Cash Flow” of the Borrower and the Subsidiaries for any period
(the “Determination Period”) means the sum of (i) Consolidated Net Income for
the Determination Period, plus (ii) all amounts deducted in the determination of
such Consolidated Net Income in respect of (a) depreciation and amortization
(including without limitation amortization of assets held under Capitalized
Leases) excluding amortization relating to prepublication costs, (b)
Consolidated Interest Expense, (c) provisions for taxes based on or measured by
income and (d) non-recurring non-cash losses or charges and minus (iii) all
amounts added in the determination of such Consolidated Net Income in respect of
non-recurring non-cash gains; provided, however, that (1) when and to the extent
that non-cash losses or charges described in clause (ii)(d) above become cash
paid items, such amounts shall be deducted from Consolidated Cash Flow for the
period when paid and (2) when and to the extent that non-cash gains described in
clause (iii) above become cash received items, such amounts shall be added to
Consolidated Cash Flow for the period when received; provided, further, that (A)
if during the Determination Period the Borrower disposes of any asset and such
disposition constitutes a Material Disposition, the sum of (x) the net income
(loss) produced by such asset, before extraordinary items, during the portion of
the Determination Period prior to the date on which such asset was disposed of,
plus (y) all amounts deducted in determining such net income (loss) for such
period in respect of depreciation and amortization (including without limitation
amortization of assets held under Capitalized Leases), interest on Indebtedness,
and provisions for taxes based on or measured by income shall be excluded on a
pro forma adjusted and consolidated basis in Consolidated Cash Flow for the
Determination Period (to the extent they would otherwise have been included
thereto), and (B) if during the Determination Period the Borrower makes an
investment in any asset and such investment constitutes a Material Investment,
the sum of (x) the net income (loss) produced by such asset, before
extraordinary items,
 
 
 
10

--------------------------------------------------------------------------------

 
 
during the portion of the Determination Period prior to the date on which such
investment in such asset was made, plus (y) all amounts deducted in determining
such net income (loss) for such period in respect of depreciation and
amortization (including, without limitation, amortization of assets held under
Capitalized Leases), interest on Indebtedness, and provisions for taxes based on
or measured by income shall be included on a pro forma adjusted and consolidated
basis in Consolidated Cash Flow for the Determination Period (to the extent they
would have otherwise been excluded therefrom).  As used in this definition,
“Material Disposition” means any disposition of assets or series of related
dispositions of assets that yields gross proceeds to the Borrower or any of its
Subsidiaries in excess of $100,000,000, provided that such proceeds, together
with the proceeds received by the Borrower or such Subsidiary in any other such
disposition of assets that yields gross proceeds to the Borrower or such
Subsidiary in excess of $100,000,000 during the Determination Period, exceeds
$200,000,000; and “Material Investment” means any acquisition of assets or
series of related acquisitions of assets by the Borrower or any of its
Subsidiaries that (a) constitutes assets comprising all or substantially all of
an operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (b) involves the payment of consideration by the
Borrower or such Subsidiary in excess of $100,000,000, provided that such
consideration, together with the consideration paid in any other such
acquisitions of assets that involves the payment of consideration by the
Borrower or such Subsidiary in excess of $100,000,000 during the Determination
Period, exceeds $200,000,000.
 
“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower and its Subsidiaries determined on a consolidated basis in
conformity with GAAP existing on the date hereof including, without limitation,
(i) the amortization of debt discount, (ii) the amortization of all fees payable
in connection with the incurrence of Indebtedness to the extent included in
interest expense and (iii) the portion of any obligation with respect to a
Capitalized Lease allocable to interest expense.
 
“Consolidated Net Income” for any period means the net income (or loss) of the
Borrower and its Subsidiaries for such period before extraordinary items,
determined in accordance with GAAP existing on the date hereof on a consolidated
basis, after eliminating all intercompany items, provided that there shall be
excluded (i) income (or loss) of any Person (other than a consolidated
Subsidiary of such Person) in which any other Person (other than such Person or
any of its consolidated Subsidiaries) has a joint interest, except to the extent
of the amount of dividends or other distributions actually paid to such Person
or any of its consolidated Subsidiaries by such other Person during such Period,
(ii) except for purposes of Consolidated Cash Flow to the extent provided in
clause (B) of the definition thereof, the income (or loss) of any Person accrued
prior to the date it becomes a consolidated Subsidiary of such Person or is
merged into or consolidated with such Person or any of its consolidated
Subsidiaries, (iii) the income of any consolidated Subsidiary of such Person to
the extent that the declaration or payment of dividends or similar distributions
by that consolidated Subsidiary of the income is not at the time permitted, (iv)
any after-tax gains (but not pre-tax losses) attributable to sales of assets out
of the ordinary course of business and any after-tax gains on pension reversions
received by such Person and its consolidated Subsidiaries and (v) any income (or
loss) attributable to any lease of property (whether real, personal or mixed)
under which the Borrower or any of its Subsidiaries is the lessor; provided,
however, there shall be excluded from any calculation pursuant to any of clauses
(ii)-(iv) any income or loss attributable to assets purchased or sold, as the
case may be, having an individual or aggregate (for any consecutive twelve month
period) fair market value of less than $50,000,000.
 
 
 
11

--------------------------------------------------------------------------------

 
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Party” means the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender.
 
“CRISIL Limited” means CRISIL Limited, a company organized under the laws of
India, and each of its Subsidiaries.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within three Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, the Issuing Lender or the Swingline Lender,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in Letters of Credit and Swingline Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Person’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.
 
“Determination Date” means, as used in connection with any certificate, report
or calculation delivered hereunder, the date (which shall be specified in such
certificate, report or calculation) as of which the determinations set forth in
such certificate, report or calculation are made.
 
“Disposition” means any transaction or series of related transactions (whether
by sale of stock, assets or merger) pursuant to which the MHE Business is sold
transferred, divested or otherwise disposed of to another Person.
 
 
 
12

--------------------------------------------------------------------------------

 
 
“Documentation Agents” has the meaning set forth in the preamble to this
Agreement.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Effective Date” means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 10.02).
 
“Environmental Laws” means federal, state, local and foreign laws or
regulations, codes, orders, decrees, judgments or injunctions issued,
promulgated, approved or entered thereunder relating to pollution or protection
of the environment, including, without limitation, laws relating to emissions,
discharges, releases or threatened releases of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes into the
environment (including, without limitation, ambient air, surface water, ground
water, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, chemicals or industrial,
toxic or hazardous substances or wastes.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414(m) of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of a non-exempt Prohibited Transaction; (c) any failure by
any Pension Plan to satisfy the minimum funding standards (within the meaning of
Sections 412 or 430 of the Code or Section 302 of ERISA) applicable to such
Pension Plan, whether or not waived; (d) the filing pursuant to Section 412 of
the Code or Section 302 of ERISA of an application for a waiver of the minimum
funding standard with respect to any Pension Plan or the failure by the Borrower
or any of its ERISA Affiliates to make any required contribution to a
Multiemployer Plan; (e) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan, including but not limited to the imposition of
any Lien in favor of the PBGC or any Pension Plan; (f) a determination that any
Pension Plan is, or is reasonably expected to be, in “at risk” status (within
the meaning of Section 430 of the Code or Section 303 of ERISA); (g) the receipt
by the Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan or to appoint a trustee to administer any Pension Plan under Section 4042
of ERISA; (h) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any
Pension Plan or Multiemployer Plan; or (i) the receipt by the Borrower or any of
its ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan
from the Borrower or any of its ERISA Affiliates of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent, in reorganization or in endangered or
critical status (within the meaning of Section 432 of the Code or Section 305 or
Title IV of ERISA).
 
 
 
13

--------------------------------------------------------------------------------

 
 
“Event of Default” has the meaning assigned to such term in Article VIII.
 
“Exchange Act” means the Securities Exchange Act of 1934, as from time to time
amended, and any successor statutes.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income (including branch profits taxes) by a jurisdiction as a
result of a present or former connection between such recipient and the
jurisdiction imposing such tax (other than any such connection arising solely
from the execution and delivery of this Agreement, the performance of the rights
and obligations herein, the receipt of any payment hereunder or the enforcement
of this Agreement), (b) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.18(b)), any United States
withholding tax resulting from any law in effect on the date such Foreign Lender
becomes a party to this Agreement or at the time such Lender changes its
applicable lending office, except to the extent that such Foreign Lender’s
assignor (if any) or such Foreign Lender, in the case of a Lender that changes
its applicable lending office, was entitled, at the time of assignment or at the
time of the change in applicable lending office, to receive additional amounts
from the Borrower with respect to such withholding tax pursuant to Section
2.16(a), (c) Taxes attributable to a Lender’s (or a recipient’s) failure to
comply with Section 2.16(f) or (h) and (d) Taxes imposed pursuant to FATCA.
 
“Existing Facility” means the existing $1,200,000,000.00 syndicated three-year
credit facility under the Three-Year Credit Agreement, dated as of July 30,
2010, as amended, among the Borrower, the lenders parties thereto and JPMorgan
Chase Bank, as administrative agent.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date hereof (or
any amended or successor version), any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b) of the Code.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fee Payment Date” means (a) the third Business Day following the last day of
each March, June, September and December and (b) the day upon which the
Commitments terminate.
 
 
 
14

--------------------------------------------------------------------------------

 
 
“Fiscal Quarter” means a quarterly period beginning on the first day of January,
April, July and October in each Fiscal Year.
 
“Fiscal Year” means an annual period beginning on January 1 in each year and
ending on December 31 of such year.
 
“Fixed Rate” means, with respect to any Competitive Loan (other than a LIBOR
Competitive Loan), the fixed rate of interest per annum specified by the Lender
making such Competitive Loan in its related Competitive Bid.
 
“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.
 
“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-U.S. law that is maintained or contributed to by the Borrower or any ERISA
Affiliate.
 
“Foreign Lender” means any Lender that is not a “United States Person” as
defined by Section 7701(a)(30) of the Code.
 
“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to U.S. law
and is maintained or contributed to by the Borrower or any ERISA Affiliate.
 
“Form 10” means MHE’s Form 10 filed with the Securities and Exchange Commission
on July 11, 2012 (as amended on September 20, 2012, and as further amended,
modified or supplemented; provided that any such further amendment, modification
or supplement that, taken as a whole, is materially adverse to the interests of
the Lenders must be reasonably satisfactory to the Lenders, as reasonably
determined by the Administrative Agent.
 
 “GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time except as specifically noted.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” means, with respect to any Person, (i) any guarantee, reimbursement
agreement or similar contingent obligation made by such Person in respect of any
Indebtedness of any other Person, (ii) any other arrangement whereby credit is
extended to any other Person on the basis of any promise or undertaking of such
Person, (a) to pay the Indebtedness of such other Person, (b) to purchase an
obligation owed by such other Person, (c) to purchase or lease assets under
circumstances that would enable such other Person to discharge such credit of
its obligations or (d) to maintain the capital, working capital, solvency or
general financial condition of such other Person, in each case whether or not
such arrangement is disclosed in the balance sheet of such other Person or is
referred to in a footnote thereto, and (iii) any liability (other than
Indebtedness which is recourse to a Subsidiary of the Borrower,
 
 
 
15

--------------------------------------------------------------------------------

 
 
the only asset of which is its interest in the partnership of which the
Subsidiary is the general partner, and which Indebtedness is non-recourse to the
Borrower) as a general partner of a partnership in respect of Indebtedness of
such partnership; provided, however, that the term Guarantee shall not include
(1) endorsements for collection or deposit in the ordinary course of business or
(2) obligations of the Borrower and its Subsidiaries which would constitute
Guarantees solely by virtue of the continuing liability of any such Person which
has sold assets subject to liabilities for liabilities which were assumed by
another Person acquiring the assets which were sold, unless such liability is
required to be carried on the balance sheet of the Borrower and its Subsidiaries
in accordance with GAAP.  The amount of any Guarantee and the amount of
Indebtedness resulting from such Guarantee shall be the amount which would have
to be carried on the balance sheet of the guarantor in respect of such Guarantee
in accordance with GAAP.
 
“Guaranteed Obligations” has the meaning set forth in Section 11.01.
 
“Indebtedness” means, with respect to any Person, all obligations, for the
repayment of borrowed money, which in accordance with GAAP in effect on the date
hereof should be classified upon such Person’s balance sheet as liabilities, but
in any event including (i) liabilities for the repayment of borrowed money to
the extent secured by any Lien existing on property owned or acquired by such
Person or a Subsidiary thereof, whether or not the liability secured thereby
shall have been assumed by such Person and (ii) all Guarantees of such Person
for the repayment of borrowed money.
 
“Indebtedness to Cash Flow Ratio” means the ratio of (i) Indebtedness of the
Borrower at the Determination Date to (ii) the Consolidated Cash Flow for the
four consecutive Fiscal Quarters ending immediately prior to the Determination
Date.
 
“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under this Agreement.
 
“Independent Public Accountant” means any of the firms of public accountants (or
their survivors in any merger therewith) currently referred to as the “Big Four”
or any other firm of public accountants of nationally recognized stature which
is (i) independent (as such term is defined in the rules and regulations
promulgated by the Securities and Exchange Commission under the Exchange Act)
from the Person the financial statements of which are being reported on, (ii)
selected by such Person and (iii) reasonably acceptable to the Required Lenders.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.
 
“Index Joint Venture” means the joint venture among the Borrower, CME Group Inc.
and CME Group Index Services LLC pursuant to that certain Contribution
Agreement, dated as of November 4, 2011.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any LIBOR Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a LIBOR Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period,
 
 
 
16

--------------------------------------------------------------------------------

 
 
(c) with respect to any Fixed Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Fixed Rate Borrowing with an Interest Period of more than 90 days’ duration
(unless otherwise specified in the applicable Competitive Bid Request), each day
prior to the last day of such Interest Period that occurs at intervals of 90
days’ duration after the first day of such Interest Period, and any other dates
that are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing and (d) with respect to any Swingline Loan,
the day that such Loan is, or is required to be, repaid.
 
“Interest Period” means (a) with respect to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect, (b) with respect to any Fixed Rate Borrowing, the period (which shall
not be less than 7 days or more than 360 days) commencing on the date of such
Borrowing and ending on the date specified in the applicable Competitive Bid
Request; provided, that (i) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a LIBOR Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (ii) any Interest Period
pertaining to a LIBOR Borrowing that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period and (iii) no
Interest Period shall extend beyond the Maturity Date.  For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and, in the case of a Revolving Borrowing, thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
 
“Issuing Lender” means each of JPMorgan Chase Bank and any other Lender approved
by the Administrative Agent (such approval not to be unreasonably withheld,
conditioned or delayed) and the Borrower that has agreed in its sole discretion
to act as an “Issuing Lender” hereunder, or any of their respective affiliates,
in each case in its capacity as issuer of any Letter of Credit and with respect
to all or a portion of the L/C Commitment (as agreed separately in writing with
the Borrower).  Each reference herein to “the Issuing Lender” shall be deemed to
be a reference to the relevant Issuing Lender.
 
“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A.
 
“L/C Commitment” means  $50,000,000.00.
 
“L/C Exposure” means, at any time, the total L/C Obligations. The L/C Exposure
of any Lender at any time shall be its Applicable Percentage of the total L/C
Exposure at such time.
 
“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.05.
 
 
 
17

--------------------------------------------------------------------------------

 
 
“L/C Participants” means the collective reference to all the Lenders other than
the Issuing Lender.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.
 
“Letters of Credit” has the meaning set forth in Section 3.01.
 
“LIBO Rate” means, with respect to any LIBOR Loan for any Interest Period, the
London interbank offered rate as administered by the British Bankers Association
(or any other person which takes over the administration of that rate) for
dollars for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such rate (or, in
the event that such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case, the “Screen Rate”) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period;
provided, that, if the Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”), then the LIBO Rate shall be the
Interpolated  Rate.  “Interpolated  Rate” means the rate per annum determined by
the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the Screen Rate for the longest period for which
the Screen Rate is available that is shorter than the Impacted Interest Period;
and (b) the Screen Rate for the shortest period for which that Screen Rate is
available that exceeds the Impacted Interest Period, in each case, at such time.
 
“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing are, bearing interest at a rate
determined by reference to the LIBO Rate.
 
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof) or any sale of
receivables with recourse against the seller.
 
“Loan Guarantors” means, collectively, S&P and each other Subsidiary of the
Borrower that has executed a Joinder Agreement substantially in the form of
Exhibit D and has not been released from the Loan Guaranty, and their successors
and assigns.
 
“Loan Guaranty” means Article XI of this Agreement.
 
“Loan Parties” means the Borrower and the Loan Guarantors.
 
 
 
18

--------------------------------------------------------------------------------

 
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.
 
“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board as in effect from time to time.
 
“Material Adverse Effect” means a material adverse effect on the business,
operations, properties, assets or financial condition of the Borrower and its
Subsidiaries, taken as a whole.
 
“Material Subsidiary” means each Subsidiary of the Borrower that is a
“significant subsidiary” as defined in Regulation § 230.405 promulgated pursuant
to the Securities Act, as such Regulation is in effect on the date hereof.
 
“Maturity Date” means June 19, 2017.
 
“MH Brand License Agreement” has the meaning set forth in the Contribution
Agreement referred to in the definition of “Index Joint Venture”.
 
“MHE” means McGraw-Hill Education, Inc.
 
“MHE Business” means the business or assets of MHE as described in the Form 10.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Notes” means the Revolving Notes and the Swingline Note.
 
“Obligated Party” has the meaning set forth in Section 11.02.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations (including Reimbursement Obligations) of the
Borrower to the Lenders or to any Lender, the Administrative Agent, the Letter
of Credit Issuer or any indemnified party arising under this Agreement or the
Letters of Credit.
 
“Officer’s Certificate” means, as applied to any Loan Party, a certificate
executed on behalf of such Loan Party by its Chairman of the Board (if an
officer), its President, its Chief Financial Officer or its Treasurer.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, except any such Taxes that are
imposed with respect to an assignment as a result of a present or former
connection between a Lender (or other recipient of a payment) and the
jurisdiction imposing such Tax (other than any such connection arising solely
from the execution and delivery of this Agreement, the performance of the rights
and obligations herein, the receipt of any payment hereunder or the enforcement
of this Agreement).
 
 
 
19

--------------------------------------------------------------------------------

 
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.
 
“Participant” has the meaning set forth in Section 10.04.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Pension Plan” means any Plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such Plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
 
“Permitted Liens” means:
 
(a)           Liens for taxes, assessments or governmental charges or levies
(including any Lien imposed by ERISA arising out of an ERISA Event), either not
yet delinquent or so long as the amount, applicability or validity of the same
is being contested in good faith provided that any proceedings commenced for the
foreclosure on such Liens have been duly suspended and adequate reserves, if
any, have been established therefor in accordance with GAAP;
 
(b)           Statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law incurred in the ordinary
course of business for sums not delinquent for a period of more than 45 days or
being contested in good faith, if such reserve or other appropriate provision,
if any, as shall be required by GAAP, shall have been made therefor;
 
(c)           Liens incurred or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, or to secure the performance of tenders, statutory
obligations, bids, leases, government contracts, performance and return-of-money
bonds and other similar obligations (exclusive of obligations for the payment of
borrowed money);
 
(d)           Any attachment or judgment Lien unless the attachment or judgment
it secures shall remain undischarged and execution thereof shall remain unstayed
pending appeal for a period of 60 days;
 
(e)           Easements, rights-of-way, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
the Borrower or any of its Subsidiaries;
 
 
 
20

--------------------------------------------------------------------------------

 
 
(f)           Any interest or title of a lessor under any lease;
 
(g)           Liens arising from equipment leases entered into in the ordinary
course of business; and
 
(h)           Liens in favor of the Index Joint Venture granted pursuant to the
Trademark Security Agreement as in effect on the date thereof to secure the
obligations of the Loan Guarantor under the MH Brand License Agreement.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
 “Plan” means any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA),
and any plan which is both an employee welfare benefit plan and an employee
pension benefit plan, and in respect of which the Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
 
“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c)(1) of the Code.
 
“Register” has the meaning set forth in Section 10.04.
 
“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.05 for amounts drawn under Letters of
Credit.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing at least 51% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that,
for purposes of declaring the Loans to be due and payable pursuant to Article
VIII, and for all purposes after the Loans become due and payable pursuant to
Article VIII or the Commitments expire or terminate, the outstanding Competitive
Loans of the Lenders shall be included in their respective Revolving Credit
Exposures in determining the Required Lenders.
 
“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of any arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
 
 
21

--------------------------------------------------------------------------------

 
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Revolving Loans at
such time, (b) such Lender’s Swingline Exposure at such time and (c) such
Lender’s L/C Exposure at such time.
 
“Revolving Loan” means a Loan made pursuant to Section 2.03.
 
“Revolving Note” means a promissory note executed and delivered pursuant to
Section 2.09(e) evidencing the Revolving Loans made by a Lender.
 
“S&P” has the meaning set forth in the preamble to this Agreement.
 
“Securities Act” means the Securities Act of 1933, as from time to time amended,
and any successor statutes.
 
“Separation” means the Spin-Off or the Disposition, as the case may be.
 
“Spin-Off” means the disposition of 100% of the shares of common stock of MHE,
substantially as described in the Form 10.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the applicable Lender is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
 
“Subsidiary” means, with respect to any Person, a corporation of which shares of
stock having ordinary voting power (other than stock having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation are at the time owned, directly
or indirectly through one or more intermediaries, or both, by such Person.
 
“Swingline Commitment” means the commitment of the Swingline Lender made in
Section 2.05(a).
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
 
“Swingline Lender” means JPMorgan Chase Bank, in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.05.
 
 
 
22

--------------------------------------------------------------------------------

 
 
“Swingline Note” means a promissory note executed and delivered pursuant to
Section 2.09(e) evidencing the Swingline Loans made by the Swingline Lender.
 
“Syndication Agent” has the meaning set forth in the preamble to this Agreement.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
 
“Trademark Security Agreement” means the Trademark Security Agreement entered
into between the Loan Guarantor and the Index Joint Venture.
 
“Transactions” means the execution, delivery and performance by each Loan Party
of this Agreement (including by execution and delivery of a Joinder Agreement),
any request for and the issuance of any Letter of Credit, and, in the case of
the Borrower, the borrowing of Loans and the use of the proceeds thereof.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate, the Alternate Base Rate or, in the
case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02     Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR
Revolving Loan”).  Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by
Class and Type (e.g., a “LIBOR Revolving Borrowing”).
 
SECTION 1.03     Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
 
 
23

--------------------------------------------------------------------------------

 
 
SECTION 1.04     Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

 
ARTICLE II
 
The Credits
 
SECTION 2.01     Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (b) the sum of the total Revolving Credit Exposures plus
the aggregate principal amount of outstanding Competitive Loans exceeding the
total Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
 
SECTION 2.02     Loans and Borrowings.  (a)  Each Revolving Loan shall be made
as part of a Borrowing consisting of Revolving Loans made by the Lenders ratably
in accordance with their respective Commitments.  Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.04.  The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.
 
(b)           Subject to Section 2.13, (i) each Revolving Borrowing shall be
comprised entirely of ABR Loans or LIBOR Loans as the Borrower may request in
accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of LIBOR Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith.  Each Swingline Loan shall be an ABR Loan.  Each Lender at
its option may make any LIBOR Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement and shall not cause the Borrower to
incur as of the date of the exercise of such option any greater liability than
it shall then have under Sections 2.14 and 2.16.
 
 
 
24

--------------------------------------------------------------------------------

 
 
(c)           At the commencement of each Interest Period for any LIBOR
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $5,000,000 and not less than $10,000,000.  At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $5,000,000 and not less than $10,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments.  Each Competitive
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000.  Each Swingline Loan shall be in an
amount that is an integral multiple of $1,000,000 and shall be in an aggregate
minimum amount of $1,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 10 LIBOR Revolving Borrowings outstanding.
 
(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
 
SECTION 2.03     Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a LIBOR Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing or
(b) in the case of an ABR Borrowing, not later than 10:00 a.m., New York City
time, on the day of the proposed Borrowing.  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
 
(i)           the aggregate amount of the requested Borrowing;
 
(ii)           the date of such Borrowing, which shall be a Business Day;
 
(iii)           whether such Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing;
 
(iv)           in the case of a LIBOR Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.
 
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested LIBOR Revolving Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
 
 
25

--------------------------------------------------------------------------------

 
 
SECTION 2.04      Competitive Bid Procedure.  (a)  Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
the Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans at any time shall not exceed
the total Commitments.  To request Competitive Bids, the Borrower shall notify
the Administrative Agent of such request by telephone, in the case of a LIBOR
Borrowing, not later than 11:00 a.m., New York City time, four Business Days
before the date of the proposed Borrowing and, in the case of a Fixed Rate
Borrowing, not later than 10:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that the Borrower may submit
up to (but not more than) three Competitive Bid Requests on the same day, but a
Competitive Bid Request shall not be made within five Business Days after the
date of any previous Competitive Bid Request, unless any and all such previous
Competitive Bid Requests shall have been withdrawn or all Competitive Bids
received in response thereto rejected.  Each such telephonic Competitive Bid
Request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Competitive Bid Request in a form approved by
the Administrative Agent and signed by the Borrower.  Each such telephonic and
written Competitive Bid Request shall specify the following information in
compliance with Section 2.02:
 
(i)       the aggregate amount of the requested Borrowing;
 
(ii)       the date of such Borrowing, which shall be a Business Day;
 
(iii)       whether such Borrowing is to be a LIBOR Borrowing or a Fixed Rate
Borrowing;
 
(iv)       the Interest Period to be applicable to such Borrowing, which shall
be a period contemplated by the definition of the term “Interest Period”;
 
(v)       the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.06; and
 
(vi)      the maturity date of such Borrowing, which shall be a date between 7
and 360 days after the date of such Borrowing.


Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.
 
(b)           Each Lender may (but shall not have any obligation to) make one or
more Competitive Bids to the Borrower in response to a Competitive Bid
Request.  Each Competitive Bid by a Lender must be in a form approved by the
Administrative Agent and must be received by the Administrative Agent by
telecopy, in the case of a LIBOR Competitive Borrowing, not later than
9:30 a.m., New York City time, three Business Days before the proposed date of
such Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not later
than 9:30 a.m., New York City time, on the proposed date of such Competitive
Borrowing.  Competitive Bids that do not conform substantially to the form
approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable.  Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the Borrower) of the Competitive Loan or Loans that the
Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which the
Lender is prepared to make such Loan or Loans (expressed as a percentage rate
per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period applicable to each such Loan and the last day thereof.
 
 
 
26

--------------------------------------------------------------------------------

 
 
(c)           The Administrative Agent shall promptly notify the Borrower by
telecopy of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.
 
(d)           Subject only to the provisions of this paragraph, the Borrower may
accept or reject any Competitive Bid.  The Borrower shall notify the
Administrative Agent by telephone, confirmed by telecopy in a form approved by
the Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, in the case of a LIBOR Competitive Borrowing, not
later than 10:30 a.m., New York City time, three Business Days before the date
of the proposed Competitive Borrowing, and in the case of a Fixed Rate
Borrowing, not later than 10:30 a.m., New York City time, on the proposed date
of the Competitive Borrowing; provided that (i) the failure of the Borrower to
give such notice shall be deemed to be a rejection of each Competitive Bid,
(ii) the Borrower shall not accept a Competitive Bid made at a particular
Competitive Bid Rate for a particular Interest Period if the Borrower rejects a
Competitive Bid made at a lower Competitive Bid Rate for the same Interest
Period, (iii) the aggregate amount of the Competitive Bids accepted by the
Borrower shall not exceed the aggregate amount of the requested Competitive
Borrowing specified in the related Competitive Bid Request, (iv) to the extent
necessary to comply with clause (iii) above, the Borrower may accept Competitive
Bids at the same Competitive Bid Rate in part, which acceptance, in the case of
multiple Competitive Bids at such Competitive Bid Rate, shall be made pro rata
in accordance with the amount of each such Competitive Bid, and (v) except
pursuant to clause (iv) above, no Competitive Bid shall be accepted for a
Competitive Loan unless such Competitive Loan is in a minimum principal amount
of $5,000,000 and an integral multiple of $1,000,000; provided, further, that if
a Competitive Loan must be in an amount less than $5,000,000 because of the
provisions of clause (iv) above, such Competitive Loan may be for a minimum of
$1,000,000 or any integral multiple thereof, and in calculating the pro rata
allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv) the amounts shall be
rounded to integral multiples of $1,000,000 in a manner determined by the
Borrower.  A notice given by the Borrower pursuant to this paragraph shall be
irrevocable.
 
(e)           The Administrative Agent shall promptly notify each bidding Lender
by telecopy whether or not its Competitive Bid has been accepted (and, if so,
the amount and Competitive Bid Rate so accepted), and each successful bidder
will thereupon become bound, subject to the terms and conditions hereof, to make
the Competitive Loan in respect of which its Competitive Bid has been accepted.
 
 
 
27

--------------------------------------------------------------------------------

 
 
(f)           If the Administrative Agent shall elect to submit a Competitive
Bid in its capacity as a Lender, it shall submit such Competitive Bid directly
to the Borrower at least one quarter of an hour earlier than the time by which
the other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.
 
SECTION 2.05     Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $100,000,000
or (ii) the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans exceeding the total
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan.  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.
 
(b)           To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and shall specify the requested
date (which shall be a Business Day) and amount of the requested Swingline
Loan.  The Administrative Agent will promptly advise the Swingline Lender of any
such notice received from the Borrower.  The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender by 3:00 p.m., New York
City time, on the requested date of such Swingline Loan.
 
(c)           The Swingline Lender may, by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day, require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding.  Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each
Lender acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders.  The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline
Lender.  Any amounts received by the Swingline Lender from the Borrower (or
other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may
appear.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.
 
 
 
28

--------------------------------------------------------------------------------

 
 
SECTION 2.06     Funding of Borrowings.  (a)  Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request or
Competitive Bid Request.
 
(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing (in the case of a LIBOR
Borrowing) or the proposed time of any Borrowing (in the case of an ABR
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
 
SECTION 2.07     Interest Elections.  (a)  Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a LIBOR Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a LIBOR Revolving Borrowing, may elect Interest Periods therefor,
all as provided in this Section.  The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  This Section shall not apply to Competitive
Borrowings or Swingline Borrowings, which may not be converted or continued.
 
(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
 
 
 
29

--------------------------------------------------------------------------------

 
 
(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
 
(i)       the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)       whether the resulting Borrowing is to be an ABR Borrowing or a LIBOR
Borrowing; and
 
(iv)       if the resulting Borrowing is a LIBOR Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.
 
(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  Notwithstanding any contrary provision hereof,
(a) if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing may be converted to or continued as a LIBOR Borrowing and (ii) unless
repaid, each LIBOR Revolving Borrowing shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto and (b) no Revolving Loan may
be converted into or continued as a LIBOR Borrowing after the date that is one
month prior to the Maturity Date .
 
SECTION 2.08     Termination and Reduction of Commitments.  (a)  Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
 
 
 
30

--------------------------------------------------------------------------------

 
 
(b)           The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that, (i) each reduction of the Commitments
shall be in minimum aggregate amounts of $10,000,000 (unless the total
Commitment at such time is less than $10,000,000, in which case, in an amount
equal to the total Commitment at such time) and, if such reduction is greater
than $10,000,000, in integral multiples of $5,000,000 in excess of such amount
(unless the total Commitment is being terminated) and (ii) the Borrower shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.10, the sum of
the Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans would exceed the total Commitments.
 
(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that, a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.
 
SECTION 2.09     Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date, (ii) to the Administrative Agent for the account of each Lender
with an outstanding Competitive Loan the then unpaid principal amount of such
Competitive Loan on the last day of the Interest Period applicable to such Loan
and (iii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least 5 Business Days after such Swingline Loan is made.
 
(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
 
 
 
31

--------------------------------------------------------------------------------

 
 
(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that, the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.  If there is
a conflict in entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section, the entries made in the accounts maintained by the
Administrative Agent shall be such prima facie evidence of the existence and
amounts of the obligations.
 
(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.
 
SECTION 2.10     Prepayment of Loans.  (a)  The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section;
provided that the Borrower shall not have the right to prepay any Competitive
Loan without the prior consent of the Lender thereof.
 
(b)           The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a LIBOR Revolving Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of prepayment, (ii) in the case
of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08.  Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02.  Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12 and shall
be subject to Section 2.15.
 
SECTION 2.11     Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent, for the account of each Lender, a commitment fee, which shall accrue at
the Applicable Rate on the daily amount of the Available Commitment of such
Lender during the period from and including the Effective Date to the last day
of the Availability Period.  Accrued commitment fees shall be payable in arrears
on each Fee Payment Date, commencing on the first such date to occur after the
date hereof.  All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
 
 
 
32

--------------------------------------------------------------------------------

 
 
(b)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
 
(c)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders.  Fees paid shall not be refundable
under any circumstances.
 
SECTION 2.12     Interest.  (a)  The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at a rate per annum equal to
the Alternate Base Rate plus the Applicable ABR Spread then in effect for such
Borrowing.
 
(b)           The Loans comprising each LIBOR Borrowing shall bear interest at a
rate per annum equal to (i) in the case of a LIBOR Revolving Loan, the LIBO Rate
for the Interest Period in effect for such Borrowing plus the Applicable LIBOR
Spread then in effect for such Borrowing, or (ii) in the case of a LIBOR
Competitive Loan, the LIBO Rate for the Interest Period in effect for such
Borrowing plus (or minus, as applicable) the Margin applicable to such Loan.
 
(c)           Each Fixed Rate Loan shall bear interest at a rate per annum equal
to the Fixed Rate applicable to such Loan.
 
(d)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount (including Reimbursement Obligations)
payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided above or (ii) in the case of any other amount
(including Reimbursement Obligations), 2% plus the rate applicable to ABR Loans
as provided above.
 
(e)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (d) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, (iii) in the event of any conversion of any LIBOR
Revolving Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion
and (iv) all accrued interest shall be payable upon termination of the
Commitments.
 
(f)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate or
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
 
 
33

--------------------------------------------------------------------------------

 
 
SECTION 2.13     Alternate Rate of Interest.  If prior to the commencement of
any Interest Period for a LIBOR Borrowing:
 
(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means (including,
without limitation, by means of an Interpolated Rate) do not exist for
ascertaining the LIBO Rate for such Interest Period; or
 
(b)           the Administrative Agent is advised by the Required Lenders (or,
in the case of a LIBOR Competitive Loan, the Lender that is required to make
such Loan) that the LIBO Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a LIBOR Borrowing shall be
ineffective, (ii) if any Borrowing Request requests a LIBOR Revolving Borrowing,
such Borrowing shall be made as an ABR Borrowing and (iii) any request by the
Borrower for a LIBOR Competitive Borrowing shall be ineffective; provided that
(A) if the circumstances giving rise to such notice do not affect all the
Lenders, then requests by the Borrower for LIBOR Competitive Borrowings may be
made to Lenders that are not affected thereby and (B) if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
 
SECTION 2.14     Increased Costs.  (a)  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement as is covered by Section 2.14(c));
 
(ii)           subject any Lender to any Tax (other than Indemnified Taxes and
Excluded Taxes) on its assets or deposits; or
 
(iii)           impose on any Lender or the London interbank market any other
condition affecting this Agreement or LIBOR Loans or Fixed Rate Loans made by
such Lender therein (other than Taxes);
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or issuing or participating in
Letters of Credit, or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will, upon notice by such Lender, pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered; provided that such Lender is generally seeking
compensation from similarly situated borrowers under similar credit facilities
(to the extent such Lender has the right under such similar credit facilities to
do so) with respect to such Change in Law.
 
 
 
34

--------------------------------------------------------------------------------

 
 
(b)           If any Lender determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender or any Letter of Credit issued by it to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy or liquidity),
then from time to time the Borrower, upon notice by such Lender, will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered to the extent
allocable to this Agreement; provided that such Lender is generally seeking
compensation from similarly situated borrowers under similar credit facilities
(to the extent such Lender has the right under such similar credit facilities to
do so) with respect to such Change in Law regarding capital or liquidity
requirements.
 
(c)           The Borrower shall pay to each Lender at any time when such Lender
is required to maintain reserves for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board), additional interest
on the unpaid principal amount of each LIBOR Loan of such Lender from the date
of such requirement until such principal amount is paid in full or such
requirement ceases at the rate per annum equal to (i) the LIBO Rate for the
relevant Interest Period multiplied by (ii) the Statutory Reserve Rate for such
Lender minus (iii) such LIBO Rate, payable upon notice by such Lender on each
Interest Payment Date for such LIBOR Loan.
 
(d)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a), (b) or (c) of this Section shall be delivered to
the Borrower and shall be conclusive absent manifest error.  The Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.
 
(e)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof.
 
(f)           Notwithstanding the foregoing provisions of this Section, a Lender
shall not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.
 
 
 
35

--------------------------------------------------------------------------------

 
 
(g)           For purposes of this Section 2.14, the term “Lender” includes the
Issuing Lender and the Swingline Lender.
 
SECTION 2.15     Break Funding Payments.  In the event of (a) the payment of any
principal of any LIBOR Loan or Fixed Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any LIBOR Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any LIBOR Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice is permitted to be revocable under
Section 2.10(b) and is revoked in accordance therewith), (d) the failure to
borrow any Competitive Loan after accepting the Competitive Bid to make such
Loan, or (e) the assignment of any LIBOR Loan or Fixed Rate Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.18, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event (excluding any loss of anticipated profits).  In the case of a LIBOR Loan,
the loss to any Lender attributable to any such event shall be deemed to include
an amount determined by such Lender to be equal to the excess, if any, of
(i) the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the LIBO Rate for such Interest Period, over (ii) the
amount of interest that such Lender would earn on such principal amount for such
period if such Lender were to invest such principal amount for such period at
the interest rate that would be bid by such Lender (or an affiliate of such
Lender) for dollar deposits from other banks in the eurodollar market at the
commencement of such period.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
 
SECTION 2.16     Taxes.  (a)  Any and all payments by or on account of any
obligation of any Loan Party hereunder to, or for the account of, the
Administrative Agent or any Lender or any recipient of any payment to be made by
or on account of any obligation of any Loan Party under this Agreement shall be
made free and clear of and without withholdings or deductions for any
Indemnified Taxes or Other Taxes; provided that, if any Loan Party or other
withholding agent shall be required to withhold or deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable by the Borrower or
such Loan Guarantor, as applicable, shall be increased as necessary so that
after making all required withholdings and deductions (including any applicable
to additional sums payable under this Section), the Administrative Agent or such
Lender receives an amount equal to the sum it would have received had no such
withholdings or deductions been made, (ii) such Loan Party shall make such
withholdings or deductions and (iii) such Loan Party shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.
 
(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
 
 
36

--------------------------------------------------------------------------------

 
 
(c)           The Borrower shall indemnify the Administrative Agent, and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto.
 
(d)           Each Lender shall indemnify the Administrative Agent, within 10
days after demand therefor, for the full amount of any Taxes attributable to
such Lender that are payable or paid by the Administrative Agent  in connection
with the Credit Agreement (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Taxes and without limiting
the obligation of the Borrower to do so), and reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
 
(e)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(f)           Any Lender that is entitled to an exemption from or reduction of
any applicable withholding tax with respect to payments under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law, or otherwise
reasonably requested by the Borrower or the Administrative Agent, as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  All reasonable out-of-pocket expenses incurred by such Lender in
connection with the completion of such forms or documentation (other than with
respect to forms applicable to U.S. withholding tax) shall be borne by the
Borrower.  In addition, any Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 2.16 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent of its inability to do
so. Without limiting the generality of the foregoing, each Foreign Lender shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement or changes its lending office (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
whichever of the following is applicable:
 
 
 
37

--------------------------------------------------------------------------------

 
 
(i)         duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party,
 
(ii)         duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit B to the effect (1) that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (2) that the interest payments
in question are not effectively connected with the United States trade or
business conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y)
duly completed copies of  Internal Revenue Service Form W-8BEN,
 
(iv)         to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), an Internal Revenue Service Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner, or
 
(v)         any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
Each Lender agrees that if any form or certification previously delivered by it
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(g)           If any Lender or the Administrative Agent determines, in its
reasonable discretion, that it has received a refund attributable to any
Indemnified Taxes or Other Taxes paid by the Borrower or for which such Lender
or the Administrative Agent has received payment from the Borrower hereunder,
such Lender or the Administrative Agent, within 30 days of such receipt, shall
deliver to the Borrower the amount of such refund (but only to the extent of
indemnity payments made under this Section with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund), net of all reasonable out-of-pocket
expenses of such Lender or the Administrative Agent and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided however, that the Borrower, upon the request of such
Lender or Administrative Agent, agrees to repay the amount paid over pursuant to
this Section 2.16(g) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to such Lender or the Administrative Agent
in the event that such Lender or the Administrative Agent is required to repay
such refund to such Governmental Authority.  
 
 
 
38

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary in this paragraph (g), in no event will
any Lender be required to pay any amount to the Borrower the payment of which
would place such Lender or the Administrative Agent in a less favorable net
after-Tax position than such Lender or the Administrative Agent would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid.  This paragraph shall not be construed to require
any Lender or the Administrative Agent to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.
 
(h)         Each Lender that is a “United States person” as defined in Section
7701(a)(30) of the Code shall, on or prior to the date on which such Lender
becomes a Lender under this Agreement or changes its lending office (and from
time to time thereafter at the reasonable request of the Borrower or the
Administrative Agent) to the extent it is legally entitled to do so, deliver to
the Borrower and the Administrative Agent two U.S. Internal Revenue Service Form
W-9s (or substitute or successor form), properly completed and duly executed,
certifying that such Lender is exempt from the United States backup withholding.
 
(i)         If a payment made to a Lender under this Agreement would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.
 
(j)         For purposes of this Section 2.16, the term “Lender” includes the
Issuing Lender and the Swingline Lender.
 
SECTION 2.17     Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 
(a)  The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, or fees, or under Section 2.14, 2.15 or 2.16,
or otherwise) prior to 2:00 p.m., New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 383 Madison Avenue,
New York, New York, except payments to be made directly to the Swingline Lender
as expressly provided herein and except that payments pursuant to Sections 2.14,
2.15, 2.16 and 10.03 shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder shall be made in dollars.
 
 
 
39

--------------------------------------------------------------------------------

 
 
(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, to pay interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.
 
(c)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.
 
(d)           If and for so long as any Lender shall fail to make any payment
required to be made by it pursuant to Section 2.05(c), 2.06(b), 2.17(c) or
10.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender for the
benefit of the Administrative Agent, the Swingline Lender or the Issuing Lender
to satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion (provided that any such amounts so held shall be
returned to such Lender upon its payment of the aforementioned previously unpaid
amounts then due and owing).
 
SECTION 2.18     Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.14, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous in any material respect to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
 
 
 
40

--------------------------------------------------------------------------------

 
 
(b)           If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04), all its interests,
rights and obligations under this Agreement (other than any outstanding
Competitive Loans held by it) to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent (and, if a Commitment is being assigned, the Swingline
Lender), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans (other than Competitive Loans), accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
 
SECTION 2.19     Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)           fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11;
 
(b)           the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 10.02), provided, that this clause
(b) shall not apply in the case of an amendment, waiver or other modification
requiring the consent of such Defaulting Lender as “such Lender” or “each Lender
affected thereby”, as such terms are used in Sections 10.02(b)(i), (ii) or
(iii);
 
(c)           any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.17
but excluding Section 2.18) may, in lieu of being distributed to such Defaulting
Lender, be applied by the Administrative Agent (i) first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement and
(iii) third, to such Defaulting Lender; provided that if such payment is (x) a
prepayment of the principal amount of any Loans and (y) made at a time when the
conditions set forth in Section 5.02 are satisfied, such payment shall be
applied solely to prepay the Loans of all non-Defaulting Lenders pro rata prior
to being applied to the prepayment of any Loans of any Defaulting Lender;
 
 
 
41

--------------------------------------------------------------------------------

 
 
(d)           if any Swingline Exposure or L/C Exposure exists at the time such
Lender becomes a Defaulting Lender, then all or any part of the Swingline
Exposure and L/C Exposure of such Defaulting Lender shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages, but only to the extent (i) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
L/C Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments and (ii) no Default shall have occurred and be continuing; provided,
however, that if such reallocation cannot, or can only partially, be effected,
the Borrower shall, within one Business Day following notice by the
Administrative Agent, (x) first, prepay such Swingline Exposure and (y) second,
cash collateralize for the benefit of the Issuing Lender only the Borrower’s
obligations corresponding to such Defaulting Lender’s L/C Exposure (after giving
effect to any partial reallocation pursuant to this clause (d)) in accordance
with the procedures set forth in Article VIII for so long as such L/C Exposure
is outstanding.
 
(e)           If the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to the proviso to Section 2.19(d), the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.03(a) with respect to such Defaulting Lender’s L/C Exposure during the
period such Defaulting Lender’s L/C Exposure is cash collateralized. If the L/C
Exposure of the non-Defaulting Lenders is reallocated pursuant to Section
2.19(d), then the fees payable to the Lenders pursuant to Section 2.11(a) and
Section 3.03(a) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages. If all or any portion of such Defaulting
Lender’s L/C Exposure is neither reallocated nor cash collateralized pursuant to
Section 2.19(d), then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all fees payable under Section
3.03(a) with respect to such Defaulting Lender’s L/C Exposure shall be payable
to the Issuing Lender until and to the extent that such L/C Exposure is
reallocated and/or cash collateralized.
 
(f)           so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Lender
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s
then-outstanding L/C Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.19(d), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.19(d) (and such Defaulting Lender shall not participate therein).
 
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or the Issuing Lender has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Lender, as the case may be, (A) shall be
satisfied that if such Lender were subsequently to become a Defaulting Lender,
the relevant exposure would be 100% covered by the Commitments of the
non-Defaulting Lenders or cash collateralized, in each case in a manner
consistent with Section 2.19(d) or (B) shall have entered into other
arrangements with the Borrower or such Lender, satisfactory to the Swingline
Lender or the Issuing Lender, as the case may be, to defease any risk to it in
respect of such Lender hereunder.
 
 
 
42

--------------------------------------------------------------------------------

 
 
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Lenders as the
Administrative shall determine may be necessary in order for such Lender to hold
such Loans in accordance with its Applicable Percentage.
 
SECTION 2.20     Proceeds.  The proceeds of the Loans made by the Lenders to the
Borrower shall be used for acquisitions, repurchases of capital stock of the
Borrower, the funding of dividends payable to shareholders of the Borrower and
for general corporate purposes of the Borrower; provided, however, that after
the application of the proceeds of any Loan, not more than 25% of the value of
the assets of the Borrower will be represented by Margin Stock. The proceeds of
the Letters of Credit shall be used for general corporate purposes of the
Borrower.
 
ARTICLE III
 
Letters of Credit
 
SECTION 3.01     L/C Commitment.
 
(a)           Subject to the terms and conditions hereof, the Issuing Lender, in
reliance on the agreements of the other Lenders set forth in Section 3.04(a),
agrees to issue, amend, renew or extend letters of credit (“Letters of Credit”)
for the account of the Borrower on any Business Day during the Availability
Period in such form as may be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall have no obligation to issue, amend, renew
or extend any Letter of Credit if, after giving effect thereto, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Commitments would be less than zero.  Each Letter of Credit shall (i)
be denominated in dollars and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is five Business
Days prior to the Maturity Date, provided that any Letter of Credit with a
one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above). From time to time and upon reasonable request therefor, the Issuing
Lender shall confirm to the Administrative Agent the L/C Exposure and the
Administrative Agent shall confirm to the Issuing Lender the aggregate amount of
Available Commitments.
 
(b)           The Issuing Lender shall not at any time be obligated to issue,
amend, renew or extend any Letter of Credit if doing so would conflict with, or
cause the Issuing Lender or any L/C Participant to exceed any limits imposed by,
any applicable Requirement of Law.
 
SECTION 3.02     Procedure for Issuance of Letter of Credit.  The Borrower may
from time to time request that an Issuing Lender issue, amend, renew (other than
by automatic renewal) or extend a Letter of Credit by delivering to the
applicable Issuing Lender at its address for notices specified herein an
Application therefor, completed to the reasonable satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may reasonably request.  
 
 
 
43

--------------------------------------------------------------------------------

 
 
Upon receipt of any Application, the Issuing Lender will process such
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue, amend, renew or extend (as applicable) the
Letter of Credit requested thereby (but in no event shall the Issuing Lender be
required to issue, amend, renew or extend any Letter of Credit earlier than
three Business Days after its receipt of the Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed to by the Issuing Lender and the Borrower.  The
Issuing Lender shall furnish a copy of such Letter of Credit to the Borrower
promptly following the issuance thereof.  The Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof).
 
SECTION 3.03     Fees and Other Charges.
 
(a)           The Borrower will pay a fee on the face amount of all outstanding
Letters of Credit at a per annum rate equal to the Applicable Rate then in
effect with respect to LIBOR Revolving Loans, shared ratably among the Lenders
and payable in arrears on each Fee Payment Date after the issuance date.  In
addition, the Borrower shall pay to the Issuing Lender for its own account a
fronting fee of 0.125% per annum on the undrawn and unexpired amount of each
Letter of Credit, payable quarterly in arrears on each Fee Payment Date after
the issuance date.
 
(b)            In addition (but without duplication) to the foregoing fees, the
Borrower shall pay or reimburse the Issuing Lender for such normal and customary
costs and expenses as are incurred or charged by the Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.
 
SECTION 3.04     L/C Participations.
 
(a)           The Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Participant’s own account and risk an
undivided interest equal to such L/C Participant’s Applicable Percentage in the
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit and the amount of each draft paid by the Issuing Lender thereunder.  Each
L/C Participant agrees with the Issuing Lender that, if a draft is paid under
any Letter of Credit for which the Issuing Lender is not reimbursed in full by
the Borrower in accordance with the terms of this Agreement (or in the event
that any reimbursement received by the Issuing Lender shall be required to be
returned by it at any time), such L/C Participant shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Applicable Percentage of the amount
that is not so reimbursed (or is so returned).  Each L/C Participant’s
obligation to pay such amount shall be absolute and unconditional and shall not
be affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such L/C Participant may have against
the Issuing Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Article V, (iii) any
adverse change in the condition (financial or otherwise) of the Borrower, (iv)
any breach of this Agreement by the Borrower, any other Loan Party or any other
L/C Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing
 
 
 
44

--------------------------------------------------------------------------------

 
 
(b)           If any amount required to be paid by any L/C Participant to the
Issuing Lender pursuant to Section 3.04(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit is
paid to the Issuing Lender within three Business Days after the date such
payment is due, such L/C Participant shall pay to the Issuing Lender on demand
an amount equal to the product of (i) such amount, times (ii) the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360.  If any such amount required to be paid by any L/C Participant pursuant to
Section 3.04(a) is not made available to the Issuing Lender by such L/C
Participant within three Business Days after the date such payment is due, the
Issuing Lender shall be entitled to recover from such L/C Participant, on
demand, such amount with interest thereon calculated from such due date at the
rate per annum applicable to ABR Loans.  A certificate of the Issuing Lender
submitted to any L/C Participant with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error.
 
(c)           Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its pro
rata share of such payment in accordance with Section 3.04(a), the Issuing
Lender receives any payment related to such Letter of Credit (whether directly
from the Borrower or otherwise, including proceeds of collateral applied thereto
by the Issuing Lender), or any payment of interest on account thereof, the
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
the Issuing Lender shall be required to be returned by the Issuing Lender, such
L/C Participant shall return to the Issuing Lender the portion thereof
previously distributed by the Issuing Lender to it.
 
SECTION 3.05     Reimbursement Obligation of the Borrower.  If any draft is paid
under any Letter of Credit, the Borrower shall reimburse the Issuing Lender for
the amount of (a) the draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment, not later than 12:00 Noon, New York City time, on (i) the Business Day
that the Borrower receives notice of such draft, if such notice is received on
such day prior to 10:00 A.M., New York City time, or (ii) if clause (i) above
does not apply, the Business Day immediately following the day that the Borrower
receives such notice.  Each such payment shall be made to the Issuing Lender at
its address for notices referred to herein in dollars and in immediately
available funds.  Interest shall be payable on any such amounts from the date on
which the relevant draft is paid until payment in full at the rate set forth in
(x) until the Business Day next succeeding the date of the relevant notice,
Section 2.12(a) and (y) thereafter, Section 2.12(d).
 
 
 
45

--------------------------------------------------------------------------------

 
 
SECTION 3.06     Obligations Absolute.  The Borrower’s obligations under this
Article III shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person.  The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not (absent a finding of gross negligence
or willful misconduct by the Issuing Lender as determined by a final and
nonappealable decision of a court of competent jurisdiction) be responsible for,
and the Borrower’s Reimbursement Obligations under Section 3.05 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee.  The Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Issuing Lender.  The Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.
 
SECTION 3.07     Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof.  The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.
 
SECTION 3.08     Applications.  To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.
 


ARTICLE IV
 
Representations and Warranties
 
The Borrower represents and warrants to the Lenders that the following
statements are true, correct and complete:
 
SECTION 4.01     Organization, Powers and Good Standing.  (a)  Each Loan Party
is duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization.  Each Loan Party has all requisite power and
authority (i) to own and operate its properties and to carry on its business as
now conducted and proposed to be conducted, except where the lack of power and
authority would not have a Material Adverse Effect and (ii) to enter into this
Agreement and to carry out the transactions contemplated hereby, and, in the
case of the Borrower, to issue the Notes.
 
 
 
46

--------------------------------------------------------------------------------

 
 
(b)           Each Loan Party is in good standing wherever necessary to carry on
its present business and operations, except in jurisdictions in which the
failure to be in good standing would not have a Material Adverse Effect.
 
(c)           All of the Material Subsidiaries of the Borrower, as of the
Effective Date, are identified in Schedule 4.01 annexed hereto.  Each Material
Subsidiary of the Borrower is validly existing and in good standing under the
laws of its respective jurisdiction of organization and has all requisite power
and authority to own and operate its properties and to carry on its business as
now conducted except where failure to be in good standing or a lack of power and
authority would not have a Material Adverse Effect.
 
SECTION 4.02     Authorization of Borrowing, etc.  (a)  The execution, delivery
and performance of this Agreement by each Loan Party (including by execution and
delivery of a Joinder Agreement), and, in the case of the Borrower, the
issuance, delivery and payment of the Notes and the obtaining of extensions of
credit hereunder, have been duly authorized by all necessary action of such Loan
Party.
 
(b)           The execution, delivery and performance of this Agreement by each
Loan Party (including by execution and delivery of a Joinder Agreement) and, in
the case of the Borrower, the issuance, delivery and payment of the Notes, the
issuance of Letters of Credit and the borrowing of the Loans, do not and will
not (i) violate any provision of law applicable to the such Loan Party or any of
its Material Subsidiaries, (ii) violate the certificate of organization or
bylaws of such Loan Party or any of its Material Subsidiaries, (iii) violate any
order, judgment or decree of any court or other agency of government binding on
such Loan Party or any of its Material Subsidiaries, conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any contractual obligation of such Loan Party or any of its Material
Subsidiaries, result in or require the creation or imposition of any Lien upon
any of the material properties or assets of such Loan Party or any of its
Material Subsidiaries or require any approval of stockholders or any approval or
consent of any Person under any contractual obligation of such Loan Party or any
of its Material Subsidiaries other than such approvals and consents which have
been or will be obtained on or before the Effective Date; except for any
violation, conflict, default, breach, lien or lack of approval the existence of
which would not have a Material Adverse Effect.
 
(c)           The execution, delivery and performance of this Agreement by each
Loan Party (including by execution and delivery of a Joinder Agreement) and, in
the case of the Borrower, the issuance, delivery and payment of the Notes, the
issuance of Letters of Credit and the borrowing of the Loans, will not require
on the part of such Loan Party any registration with, consent or approval of, or
notice to, or other action to, with or by, any federal, state or other
governmental authority or regulatory body other than any such registration,
consent, approval, notice or other action which has been duly made, given or
taken.
 
(d)           This Agreement is, and each of the Notes when executed and
delivered by the Borrower will be, a legally valid and binding obligation of
each Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.
 
 
 
47

--------------------------------------------------------------------------------

 
 
SECTION 4.03     Financial Condition.  The Borrower has delivered to the
Administrative Agent the following materials:  (i) audited consolidated
financial statements of the Borrower and its Subsidiaries for the year ended
December 31, 2012 and (ii) unaudited consolidated financial statements of the
Borrower and its Subsidiaries for the Fiscal Quarter ended March 31, 2013
(collectively, the “Financial Statements”).  All such Financial Statements were
prepared in accordance with GAAP except for the preparation of footnote
disclosures for the unaudited statements.  All such Financial Statements fairly
present the consolidated financial position of the Borrower and its Subsidiaries
as at the respective dates thereof and the consolidated statements of income and
changes in financial position of the Borrower and its Subsidiaries for each of
the periods covered thereby, subject, in the case of any unaudited interim
financial statements, to changes resulting from normal year-end adjustments.
 
SECTION 4.04     No Adverse Material Change.  Since December 31, 2012, there has
been no change in the business, operations, properties, assets or financial
condition of the Borrower or any of its Subsidiaries, which has been, either in
any case or in the aggregate, materially adverse to the Borrower and its
Subsidiaries taken as a whole.
 
SECTION 4.05     Litigation.  Except as disclosed in the Borrower’s Report on
Form 10-K for the year ended December 31, 2012 and the Borrower’s Report on Form
10-Q for the Fiscal Quarter ended March 31, 2013 or in Schedule 4.05 to this
Agreement, there is no action, suit, proceeding, governmental investigation
(including, without limitation, any of the foregoing relating to laws, rules and
regulations relating to the protection of the environment, health and safety) of
which the Borrower has knowledge or arbitration (whether or not purportedly on
behalf of the Borrower or any of its Subsidiaries) at law or in equity or before
or by any Governmental Authority, domestic or foreign, pending or, to the
knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries or affecting any property of the Borrower or any of its
Subsidiaries which (i) challenges the validity of this Agreement or any Note or
(ii) could reasonably be expected to have a Material Adverse Effect.
 
SECTION 4.06     Payment of Taxes.  Except to the extent permitted by Section
6.03 hereof, the Borrower has paid or caused to be paid all taxes, assessments,
fees and other governmental charges upon the Borrower and each of its
Subsidiaries and upon their respective properties, assets, income and
franchises, except for any taxes the failure of which to pay would not have a
Material Adverse Effect (provided that no Tax Lien has been filed, and, to the
knowledge of the Borrower, no claim is being asserted with respect to any such
Tax, fee or other charge) or which are not yet due and payable or which are
being contested in good faith.  The Borrower does not know of any proposed tax
assessment against the Borrower or such Subsidiary that would have a Material
Adverse Effect, which is not being contested in good faith by the Borrower or
such Subsidiary; provided that such reserves or other appropriate provisions, if
any, as shall be required in conformity with GAAP shall have been made or
provided therefor.
 
 
 
48

--------------------------------------------------------------------------------

 
 
SECTION 4.07     Governmental Regulation.  The Borrower is not an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.
 
SECTION 4.08     Securities Activities.  The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.
 
SECTION 4.09     ERISA.  (a)  Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect: (i) the
Borrower and each of its ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder; (ii) no ERISA Event has
occurred or is reasonably expected to occur; and (iii) all amounts required by
applicable law with respect to, or by the terms of, any retiree welfare benefit
arrangement maintained by the Borrower or any ERISA Affiliate or to which the
Borrower or any ERISA Affiliate has an obligation to contribute have been
accrued in accordance with Topic 715-60 of the Financial Accounting Standards
Board Accounting Standards Codification.
 
(b)           Except as, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect: (i) all employer and employee contributions
required by applicable law or by the terms of any Foreign Benefit Arrangement or
Foreign Plan have been made, or, if applicable, accrued in accordance with
normal accounting practices; (ii) the accrued benefit obligations of each
Foreign Plan (based on those assumptions used to fund such Foreign Plan) with
respect to all current and former participants do not exceed the assets of such
Foreign Plan; (iii) each Foreign Plan that is required to be registered has been
registered and has been maintained in good standing with applicable regulatory
authorities; and (iv) each Foreign Benefit Arrangement and Foreign Plan is in
compliance (A) with all material provisions of applicable law and all material
applicable regulations and published interpretations thereunder with respect to
such Foreign Benefit Arrangement or Foreign Plan and (B) with the terms of such
arrangement or plan.
 
SECTION 4.10     Disclosure.  As of the Effective Date, none of the reports,
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
SECTION 4.11     OFAC.  Neither Borrower nor any of its Subsidiaries is (a) a
Person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of Executive Order 13224 of September 23, 2001 Blocking
Party and Prohibiting Transactions With Persons Who Commit, Threaten to Commit,
or Support Terrorism (66 Fed. Reg. 49079 (2001)), (b) a Person who engages in
any dealings or transactions prohibited by Section 2 of such executive order,
or, to its knowledge, is otherwise associated with any such Person in any manner
violative of Section 2 of such executive order, or (c) a Person on the list of
Specially Designated Nationals and Blocked Persons or in violation of any U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
 
 
 
49

--------------------------------------------------------------------------------

 
 


ARTICLE V
 
Conditions
 
SECTION 5.01     Effective Date.  The obligations of the Lenders to make
extensions of credit hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 10.02):
 
(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy or e-mail transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
 
(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Kenneth M. Vittor, General Counsel to the Borrower,
substantially in the form of Exhibit C, and covering such other matters relating
to the Loan Parties, this Agreement or the Transactions as the Required Lenders
shall reasonably request.
 
(c)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent, any Lender or their counsel may
reasonably request relating to the organization, existence and good standing of
the Loan Parties, the authorization of the Transactions and any other legal
matters relating to the Loan Parties, this Agreement or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel.
 
(d)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a financial
officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 5.02.
 
(e)           The Administrative Agent and the Lenders shall have received all
fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
and actual out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.
 
(f)           The Administrative Agent shall have received evidence satisfactory
to it that the Existing Facility has been terminated and all amounts, if any,
owing by the Borrower thereunder have been paid in full.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 
 
 
50

--------------------------------------------------------------------------------

 
 
SECTION 5.02     Each Credit Event.  The obligation of each Lender to make any
extension of credit hereunder is subject to the satisfaction of the following
conditions:
 
(a)           The representations and warranties of the Borrower set forth in
this Agreement (other than in Section 4.04 and Section 4.05(ii) for any
extension of credit made after the Effective Date) shall be true and correct in
all material respects on and as of the date of such extension of credit, except
to the extent that such representations and warranties specifically relate to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.
 
(b)           At the time of and immediately after giving effect to such
extension of credit, no Default shall have occurred and be continuing.
 
Each request for an extension of credit shall be deemed to constitute a
representation and warranty by the Borrower on the date of such extension of
credit as to the matters specified in paragraphs (a) and (b) of this Section.
 
ARTICLE VI
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, and no Letter of Credit remains outstanding, the Borrower covenants and
agrees with the Lenders that:
 
SECTION 6.01     Financial Statements and Other Reports.  The Borrower and each
of its Subsidiaries will maintain a system of accounting established and
administered in accordance with sound business practices to permit preparation
of consolidated financial statements in conformity with GAAP and the Borrower
will deliver to the Administrative Agent (which will deliver copies thereof to
the Lenders) (except to the extent otherwise expressly provided below in
subsection 6.01(b)(ii)):
 
(a)
 
(i)           as soon as practicable and in any event within 45 days after the
end of each of the first three Fiscal Quarters of each Fiscal Year ending after
the Effective Date the consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such period, and the related
consolidated statements of income and shareholders’ equity and cash flows of the
Borrower and its consolidated Subsidiaries in each case certified by the chief
financial officer or controller of the Borrower that they fairly present the
financial condition of the Borrower and its consolidated Subsidiaries as at the
dates indicated and the results of their operations and changes in their
financial position, subject to changes resulting from audit and normal year-end
adjustments, based on the Borrower’s normal accounting procedures applied on a
consistent basis (except as noted therein);
 
 
 
51

--------------------------------------------------------------------------------

 
 
(ii)           as soon as practicable and in any event within 90 days after the
end of each Fiscal Year the consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such year and the related
consolidated statements of income and shareholders’ equity and cash flows of the
Borrower and its consolidated Subsidiaries for such Fiscal Year, accompanied by
a report thereon of an Independent Public Accountant which report shall be
unqualified as to (w) the accuracy of all numbers or amounts set forth in such
financial statements, (x) the inclusion or reflection in such financial
statements of all amounts pertaining to contingencies required to be included or
reflected therein in accordance with GAAP, (y) going concern and (z) scope of
audit, and shall state that such consolidated financial statements present
fairly the financial position of the Borrower and its consolidated Subsidiaries
as at the dates indicated and the results of their operations and changes in
their financial position for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except as noted in such report
and approved by such Independent Public Accountant) and that the examination by
such Independent Public Accountant in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards;
 
The Borrower will be deemed to have complied with the requirements of Section
6.01(a)(i) hereof if within 45 days after the end of each Fiscal Quarter (other
than the final Fiscal Quarter) of each of its Fiscal Years, a copy of the
Borrower’s Form 10-Q as filed with the Securities and Exchange Commission with
respect to such Fiscal Quarter is furnished to the Administrative Agent, and the
Borrower will be deemed to have complied with the requirements of Section
6.01(a)(ii) hereof if within 90 days after the end of each of its Fiscal Years,
a copy of the Borrower’s Annual Report on Form 10-K as filed with the Securities
and Exchange Commission with respect to such Fiscal Year is furnished to the
Administrative Agent:
 
(b)
 
(i)           together with each delivery of financial statements of the
Borrower and its consolidated Subsidiaries pursuant to subdivisions (a)(i) and
(a)(ii) above, (x) an Officer’s Certificate of the Borrower stating that the
signer has reviewed the terms of this Agreement and has made, or caused to be
made under such signer’s supervision, a review in reasonable detail of the
transactions and condition of the Borrower and its consolidated Subsidiaries
during the accounting period covered by such financial statements and that such
review has not disclosed the existence during or at the end of such accounting
period, and that the signer does not have knowledge of the existence as at the
date of the Officers’ Certificate, of any condition or event which constitutes
an Event of Default or Default, or, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
the Borrower has taken, is taking and proposes to take with respect thereto; and
(y) an Officer’s Certificate demonstrating in reasonable detail compliance with
the restrictions contained in Section 7.03 hereof as of the last day of the
accounting period covered by such financial statements (a “Compliance
Certificate”) and, in addition, a written statement of the chief accounting
officer, chief financial officer, any vice president or the treasurer or any
assistant treasurer of the Borrower describing in reasonable detail the
differences between the financial information contained in such financial
statements and the information contained in the Officer’s Certificate relating
to compliance with Section 7.03 hereof (it being understood that, from and after
the consummation of the Separation, with respect to any accounting period which
includes one or more Fiscal Quarters prior to the Separation or the Fiscal
Quarter in which the Separation occurred, the compliance calculations required
by this clause (y) shall be performed on a pro forma basis and presented in a
form reasonably satisfactory to the Administrative Agent and certified as
complete and correct in all material respects);
 
 
 
52

--------------------------------------------------------------------------------

 
 
(ii)           promptly upon their becoming available but only to the extent
requested by the Administrative Agent, copies of all publicly available
financial statements, reports, notices and proxy statements sent by the Borrower
to its security holders, all regular and periodic reports and all registration
statements and prospectuses, if any, filed by the Borrower with any securities
exchange or with the Securities and Exchange Commission;
 
(iii)           promptly upon (and in no event later than three days after) any
of the chairman of the board, the chief executive officer, the president, the
chief accounting officer, the chief financial officer or the treasurer of the
Borrower obtaining actual knowledge (x) of any condition or event which
constitutes an Event of Default or Default, or (y) of a Material Adverse Effect,
an Officer’s Certificate specifying the nature and period of existence of any
such condition or event, or specifying the notice given or action taken by such
holder or Person and the nature of such claimed Default, Event of Default, event
or condition, and what action, if any, the Borrower has taken, is taking and
proposes to take with respect thereto; and
 
(iv)           with reasonable promptness, such other information and data with
respect to the Borrower or any of its Subsidiaries as from time to time may be
reasonably requested by any Lender.
 
SECTION 6.02     Corporate Existence.  Except as may result from a transaction
permitted by Section 7.01 hereof, the Borrower will, and will cause each other
Loan Party to, maintain its corporate existence in good standing and qualify and
remain qualified to do business as a foreign corporation in each jurisdiction in
which the character of the properties owned or leased by it therein or in which
the transaction of its business is such that the failure to qualify would have a
Material Adverse Effect.
 
SECTION 6.03     Payment of Taxes.  The Borrower will, and will cause each of
its Subsidiaries to, pay all taxes, assessments and other governmental charges
imposed upon it or any of its properties or assets or in respect of any of its
franchises, business, income or property when due which are material to the
Borrower and its Subsidiaries, taken as a whole, provided, that no such amount
need be paid if being contested in good faith by appropriate proceedings
diligently conducted and if such reserve or other appropriate provision, if any,
as shall be required in conformity with GAAP shall have been made therefor.
 
SECTION 6.04     Maintenance of Properties; Insurance.  The Borrower will
maintain or cause to be maintained in good repair, working order and condition
(ordinary wear and tear excepted) all material properties and equipment used or
useful in its business.  The foregoing sentence shall not be construed as to
prohibit or restrict the sale or disposition of any assets of the Borrower or
any of its Subsidiaries.  The Borrower will maintain or cause to be maintained,
with financially sound and reputable insurers, insurance with respect to its
material properties and business and the material properties and business of its
Subsidiaries against loss or damage of the kinds customarily insured against by
corporations of established reputation engaged in the same or similar businesses
and similarly situated, of such types and in such amounts as are customarily
carried under similar circumstances by such other corporations.
 
 
 
53

--------------------------------------------------------------------------------

 
 
SECTION 6.05     Compliance with Laws.  The Borrower and its Subsidiaries shall
exercise all due diligence in order to comply in all material respects with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including, without limitation, laws, rules and
regulations relating to the disposal of hazardous wastes and asbestos in the
environment), noncompliance with which would have a Material Adverse Effect.
 
SECTION 6.06     Notices of ERISA Event.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the occurrence of
any ERISA Event that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding $50,000,000.
 
SECTION 6.07     Inspection Rights.  The Borrower will, and will cause each of
its Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice and at reasonable times, to
visit and inspect its properties, to examine and make extracts from its books,
and to discuss its affairs, finances and condition with its officers and, in the
presence of its officers, its independent accountants.
 
ARTICLE VII
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, and
no Letter of Credit remains outstanding, the Borrower covenants and agrees with
the Lenders that:
 
SECTION 7.01     Fundamental Changes.  The Borrower will not consolidate with or
merge with or into, or transfer all or substantially all, or any substantial
portion, of its properties and assets to one or more Persons in one or a series
of related transactions unless (i) if the Borrower is the surviving entity in
any such consolidation or merger, after giving effect to such transaction, there
would not exist any Default or Event of Default hereunder, (ii) if the Borrower
is not the surviving entity in any such consolidation or merger, each of the
Lenders (or in the case of any such consolidation or merger which is in the
nature of an internal corporate reorganization of only the Borrower and its
Subsidiaries and does not, in the reasonable judgment of the Required Lenders,
affect, in any material respect, the creditworthiness of the Borrower, the
Required Lenders) consents to such consolidation or merger in advance or (iii)
if the Borrower transfers all or substantially all, or any substantial portion,
of its properties and assets, the transferee or transferees thereto are wholly
owned Subsidiaries (except the transferee or transferees of any substantial
portion of its properties and assets, but not all or substantially all of its
properties and assets,
 
 
 
54

--------------------------------------------------------------------------------

 
 
shall not be required to be wholly owned Subsidiaries if the transfer is for
fair consideration as reasonably determined by the Borrower) and any such
transferee that is a domestic Subsidiary becomes a Loan Guarantor hereunder
pursuant to a Joinder Agreement substantially in the form of Exhibit D (it being
understood that the Borrower and the Administrative Agent, on behalf of the
Lenders, may agree to amendments hereto solely to provide for such guarantor
arrangements as they may reasonably determine are necessary or useful).  For the
purposes of this Section, “Subsidiary” of the Borrower shall include any
partnership, limited liability company or other entity of which shares of stock
or other ownership interests having ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers thereof are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by the Borrower.
 
SECTION 7.02     Liens.  The Borrower will not, and will not permit any of its
Subsidiaries (other than CRISIL Limited) to, directly or indirectly, create,
incur, assume or permit to exist any Lien on or with respect to any property or
asset (including any document or instrument in respect of goods or accounts
receivable) of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, except:
 
 
 
 
55

--------------------------------------------------------------------------------

 
 
(a)      Liens set forth on Schedule 7.02 hereto;
 
(b)      Permitted Liens;
 
(c)      Purchase money security interests (including mortgages, conditional
sales, Capitalized Leases and any other title retention or deferred purchase
devices) in real or personal property of the Borrower or any of its Subsidiaries
existing or created at the time of acquisition thereof or within 90 days
thereafter, and the renewal, extension or refunding of any such security
interest in an amount not exceeding the amount thereof remaining unpaid
immediately prior to such renewal, extension or refunding; provided, however,
that the principal amount of Indebtedness and Capitalized Lease Obligations
secured by each such security interest in each item of property shall not exceed
the cost (including all such Indebtedness secured thereby, whether or not
assumed) of the item subject thereto and that such security interests shall
attach solely to the particular item of property so acquired;
 
(d)      Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that such Liens were not
created in contemplation of such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person so merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary;
 
(e)      Liens on assets of Subsidiaries (other than any Loan Guarantor)
securing Indebtedness of such Subsidiaries permitted under Section 7.05; and
 
(f)      In addition to Liens permitted by clauses (a) through (e), the Borrower
and its Subsidiaries may have attachment or judgment Liens and Liens securing
the payment of Indebtedness, which Liens secure in the aggregate not more than
$300,000,000 (less any Indebtedness outstanding under clause (f) of Section
7.05); provided that no Lien shall be counted against the basket in this clause
(f) if such Lien ranks junior to, or equally with, a Lien securing the
obligations in respect of this Agreement.
 
SECTION 7.03     Financial Covenants.  The Borrower shall not permit the
Indebtedness to Cash Flow Ratio for each Determination Date, which is the last
day of a Fiscal Quarter of the Borrower, to be greater than 3.25:1.00 at any
time.
 
SECTION 7.04     Use of Proceeds.  No portion of the proceeds of any borrowing
under this Agreement shall be used by the Borrower in any manner which would
cause the borrowing or the application of such proceeds to violate Regulation U,
Regulation T, or Regulation X of the Board or any other regulation of the Board
or to violate the Exchange Act, in each case as in effect on the date or dates
of such borrowing and such use of proceeds.
 
SECTION 7.05     Subsidiary Indebtedness.  The Borrower will not permit any
Subsidiary (other than the Loan Guarantors and CRISIL Limited) to create, incur,
assume or suffer to exist any Indebtedness, except:
 
 
 
56

--------------------------------------------------------------------------------

 
 
(a)           Indebtedness in existence on the date hereof and set forth on
Schedule 7.05 hereto (which Schedule shall, if applicable, also set forth the
aggregate amount of commitments with respect to such Indebtedness and the amount
of such commitments that are utilized on the Effective Date), and any
modifications, extensions, renewals, refinancings and replacements of any such
Indebtedness that do not increase the aggregate principal amount thereof
outstanding at the time of any such modification, extension, renewal,
refinancing or replacement except by an amount equal to (i) unpaid accrued
interest and premiums thereon plus other reasonable amounts paid, and fees and
expenses reasonably incurred, in connection with any such modification,
extension, renewal, refinancing or replacement and (ii) if applicable, the
amount of then-unutilized commitments with respect to such Indebtedness;
 
(b)           Indebtedness of any Subsidiary to the Borrower or any other
Subsidiary;
 
(c)           Indebtedness of any Person that becomes a Subsidiary after the
date hereof; provided that such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary;
 
(d)           Indebtedness of any Subsidiary as an account party in respect of
letters of credit entered into in the ordinary course of business;
 
(e)           Indebtedness incurred to finance the acquisition, construction or
improvement of any non-current asset; provided that (i) the aggregate principal
amount of such Indebtedness does not exceed the cost of acquiring, constructing
or improving any such property or asset and (ii) such Indebtedness is incurred
within 180 days of the date of acquisition, construction or improvement of any
such property or asset; and
 
(f)           other Indebtedness in an aggregate principal amount, together with
outstanding obligations secured by Liens permitted under clause (f) of Section
7.02, not to exceed $300,000,000 at any time outstanding.
 
SECTION 7.06     Negative Pledge Clauses.  The Borrower will not, and will not
permit any Subsidiary (other than CRISIL Limited) to, enter into any agreement
or instrument that by its terms restricts the ability of the Borrower or any
Subsidiary to create, incur, assume or suffer to exist any Lien upon any of its
assets or properties to secure the obligations under this Agreement, in each
case other than those arising under this Agreement, except, in each case:
 
 
 
57

--------------------------------------------------------------------------------

 
 
(a)      restrictions imposed by applicable law;
 
(b)      contractual encumbrances or restrictions contained in (i) the
Indenture, dated as of November 2, 2007, among the Borrower, as issuer, and The
Bank of New York Mellon, as trustee (as in effect on the Effective Date) and the
other agreements in effect on the Effective Date set forth on Schedule 7.06
hereto or (ii) any agreements relating to any Indebtedness issued after the
Effective Date (other than those otherwise permitted under this Section 7.06) so
long as such encumbrances or restrictions are customary for similar issuances of
Indebtedness by comparable issuers (as determined in good faith by the Borrower)
and, in the case of each of clauses (i) and (ii), the agreements relating to any
refinancing of any such Indebtedness permitted hereunder so long as the scope of
such encumbrance or restriction is no more expansive in any material respect
than any such encumbrance or restriction in effect on the Effective Date or the
date of issuance of such Indebtedness, as the case may be; provided that an
encumbrance or restriction shall be permitted under clause (ii) hereof only if
such encumbrance or restriction permits the obligations under this Agreement to
be secured by Liens on the assets of the Borrower and its Subsidiaries that are
senior to or secured equally and ratably with such Indebtedness;
 
(c)      any restriction on a Subsidiary imposed pursuant to an agreement
entered into for the disposition of all or substantially all the equity or
assets of such Subsidiary pending the closing of such sale or disposition;
 
(d)      provisions in joint venture agreements and other similar agreements
applicable to any joint venture which restrict the ability to pledge the equity
or assets of such joint venture;
 
(e)      any restrictions imposed by any agreement relating to purchase money
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets the purchase of which is financed by such
Indebtedness;
 
(f)      provisions contained in leases, subleases, licenses or sublicenses of
intellectual property and other similar agreements entered into in the ordinary
course of business (including, without limitation, provisions which require the
Borrower or any Subsidiary to deposit source code with an escrow agent);
 
(g)      provisions restricting subletting or assignment of any lease governing
a leasehold interest;
 
(h)      provisions restricting assignment or transfer of any agreement (or any
obligation thereunder) entered into in the ordinary course of business;
 
(i)      restrictions and conditions contained in any agreement relating to any
disposition permitted or not restricted under this Agreement pending the
consummation of such disposition;
 
 
 
58

--------------------------------------------------------------------------------

 
 
(j)      restrictions and conditions contained in the document relating to any
Lien, so long as (i) such Lien is permitted under Section 7.02 and such
restrictions or conditions relate only to the specific asset subject to such
Lien and the proceeds and products thereof, and (ii) such restrictions and
conditions are not created for the purpose of avoiding the restrictions imposed
by this Section 7.06;
 
(k)      any agreement in effect at the time such person becomes a Subsidiary,
so long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary, or any agreement in effect at the time an asset is
acquired to the extent such agreement restricts pledges of such asset and was
not entered into in contemplation of the acquisition of such asset; and
 
(l)      encumbrances or restrictions in (i) any agreement relating to
Indebtedness of a Subsidiary (other than any Loan Guarantor) issued after the
Effective Date (other than those otherwise permitted under this Section 7.06) so
long as such encumbrances or restrictions are customary for similar issuances of
Indebtedness by comparable issuers (as determined in good faith by the
Borrower), and (ii) the agreements relating to any refinancing of any such
Indebtedness permitted hereunder so long as the scope of such encumbrance or
restriction is no more expansive in any material respect than any such
encumbrance or restriction in effect on the date of issuance of such
Indebtedness; provided that an encumbrance or restriction shall be permitted
under this clause (l) only if such encumbrance or restriction does not prohibit
a Lien on the assets of such Subsidiary to secure the obligations under this
Agreement that is junior to any Lien created to secure such Indebtedness.
 
ARTICLE VIII
 
Events of Default
 
If any of the following conditions or events (“Events of Default”) shall occur
and be continuing:
 
SECTION 8.01     Failure to Make Payments When Due.  Failure to pay any
installment of principal of any Loan or Reimbursement Obligation when due,
whether at stated maturity, by acceleration, by notice of prepayment or
otherwise; or failure to pay any other amount due under this Agreement
(including, without limitation, the fees described in Section 2.11 hereof) or to
pay interest on any Loan or Reimbursement Obligation, in either case within
three Business Days after the date when due.
 
SECTION 8.02     Default in Other Agreements.  (a)  Failure of the Borrower or
any of its Material Subsidiaries to pay when due, after giving effect to any
applicable grace period and to any waiver or extension granted thereunder, any
principal or interest on any Indebtedness of the Borrower or any Material
Subsidiary (other than Indebtedness referred to in Section 8.01) and Capital
Lease Obligations in a principal amount (individually or in the aggregate) of
$75,000,000 or more.
 
(b)      The breach or default of the Borrower or any of its Subsidiaries with
respect to any other term of any Indebtedness or Capital Lease Obligations in a
principal amount (individually or in the aggregate) of $75,000,000 or more or
any loan agreement, mortgage, indenture or other agreement relating thereto, if
such failure, default or breach results in such Indebtedness or Capital Lease
Obligations in a principal amount (individually or in the aggregate) of
$75,000,000 or more becoming or being declared by the holders thereof to be due
and payable prior to its stated maturity;
 
 
 
59

--------------------------------------------------------------------------------

 
 
provided that if the Borrower or any of its Material Subsidiaries enters into or
is a party to (as a borrower, guarantor or other obligor) any such loan
agreement, mortgage, indenture or other agreement and such instrument contains a
provision in the nature of a “cross-default” clause (whether as a default
provision, a covenant or otherwise), such provision is hereby incorporated by
reference in this Agreement, mutatis mutandis, for the benefit of the Lenders
and the Administrative Agent (and without giving effect to any amendment,
modification or waiver unless such amendment, modification or waiver is intended
solely to cure any ambiguity, omission, defect or inconsistency (which intention
shall be determined in good faith by the Chief Financial Officer of the
Borrower)); provided, further, that notwithstanding anything contained in this
Agreement to the contrary, this Section 8.02 shall not be applicable to any
Indebtedness of, or Capitalized Lease Obligation (or loan agreement, mortgage,
indenture or other agreement relating thereto) entered into by, a partnership (a
“Partnership”) of which any Subsidiary of the Borrower is a general partner (a
“General Partner”) provided that (i) such General Partner’s only asset is its
interest in the Partnership and (ii) such Indebtedness and/or Capitalized Lease
Obligation, as the case may be, (A) is with recourse only to such asset, the
assets of the Partnership and any asset or assets of any general partner or
other entity that is not an Affiliate of the General Partner and (B) is without
recourse to the Borrower and any of its other Subsidiaries.
 
SECTION 8.03     Breach of Certain Covenants.  Failure of the Borrower to
perform or comply with any term or condition contained in Section 6.02 or
Article 7 of this Agreement.
 
SECTION 8.04     Breach of Warranty.  Any material representation or warranty
made by the Borrower in this Agreement or in any statement or certificate at any
time given by the Borrower in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect on the
date as of which made or deemed to be made.
 
SECTION 8.05     Other Defaults Under Agreement.  The Borrower shall default in
the performance of or compliance with any term contained in this Agreement
(other than any default described in any other provision of Section 8 hereof)
and such default shall not have been remedied or waived within 30 days after
receipt by the Borrower of notice from the Administrative Agent or any Lender of
such default.
 
SECTION 8.06     Change In Control.  (a)  The acquisition (other than from the
Borrower) by any Person or any “group”, within the meaning of Section 13(d)(3)
or 14(d)(2) of the Exchange Act (excluding, for this purpose, the Borrower or
its Subsidiaries or any employee benefit plan of the Borrower or its
Subsidiaries) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 35% or more of either the then
outstanding shares of common stock or the combined voting power of the
Borrower’s then outstanding voting securities entitled to vote generally in the
election of directors; or (b) individuals who, as of the date hereof, constitute
the board of directors of the Borrower (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the board, provided that any person
becoming a director subsequent to the date hereof, whose election, or nomination
for election by the Borrower’s shareholders, was approved by a vote of at least
a majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of the directors of the Borrower, as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
this provision, considered a member of the Incumbent Board.
 
 
 
60

--------------------------------------------------------------------------------

 
 
SECTION 8.07     Involuntary Bankruptcy; Appointment of Receiver, etc.  (a)  A
court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Borrower or any of its Material Subsidiaries in an
involuntary case under the Bankruptcy Code or any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, which decree or
order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law and is not stayed.
 
(b)           An involuntary case is commenced against the Borrower or any of
its Material Subsidiaries under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect; or a decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over the
Borrower or any of its Material Subsidiaries, or over all or a substantial part
of its property, shall have been entered; or an interim receiver, trustee or
other custodian of the Borrower or any of its Material Subsidiaries for all or a
substantial part of the property of the Borrower or any of its Material
Subsidiaries is involuntarily appointed; or a warrant of attachment, execution
or similar process is issued against any substantial part of the property of the
Borrower or any of its Material Subsidiaries; and the continuance of any such
events in subpart (b) for 90 days unless dismissed, bonded or discharged.
 
SECTION 8.08     Voluntary Bankruptcy; Appointment of Receiver, etc.  The
Borrower or any of its Material Subsidiaries shall have an order for relief
entered with respect to it or commence a voluntary case under the Bankruptcy
Code or any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; the making by the Borrower or any of its Material
Subsidiaries of any assignment for the benefit of creditors generally; or the
inability or failure of the Borrower or any of its Material Subsidiaries, or the
admission by the Borrower or any of its Material Subsidiaries in writing of its
inability to pay its debts as such debts become due; or the Board of Directors
of the Borrower or any Material Subsidiary (or any committee thereof) adopts any
resolution or otherwise authorizes action to approve any of the foregoing; or
 
SECTION 8.09     Judgments and Attachments.  Any money judgment, writ or warrant
of attachment, or similar process involving individually or at any one time in
the aggregate an amount in excess of $200,000,000 (calculated net of insurance
coverage, so long as such coverage has been accepted by the relevant insurance
company or companies) shall be entered or filed against the Borrower or any of
its Subsidiaries or any of its assets and shall remain undischarged, unvacated,
unbonded or unstayed, as the case may be, for a period of 90 days or in any
event later than five days prior to the date of any announced sale thereunder;
or
 
 
 
61

--------------------------------------------------------------------------------

 
 
SECTION 8.10     Involuntary Dissolution.  Any order, judgment or decree shall
be entered against the Borrower or any of its Material Subsidiaries decreeing
the dissolution or split up of the Borrower or any of its Material Subsidiaries
and such order shall remain undischarged or unstayed for a period in excess of
60 days; or
 
SECTION 8.11     ERISA Event.  An ERISA Event shall have occurred that, when
taken together with all other ERISA Events that have occurred, could reasonably
be expected to result in a Material Adverse Effect;
 
THEN (i) upon the occurrence of any Event of Default described in the foregoing
subsection 8.07 or 8.08, the unpaid principal amount of and accrued interest on
the Loans and any fees and other amounts owing by the Borrower under this
Agreement and the Notes (including all Reimbursement Obligations) shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by the Borrower and the obligation of each Lender to make any Loans shall
thereupon terminate, and (ii) upon the occurrence of any other Event of Default,
the Administrative Agent, as directed by the Required Lenders, may, by written
notice to the Borrower, declare all of the unpaid principal amount of and
accrued interest on the Loans and any fees and other amounts owing by the
Borrower under this Agreement and the Notes (including all Reimbursement
Obligations) to be, and the same shall forthwith become immediately, due and
payable, together with accrued interest thereon, and the obligation of each
Lender to make any Loan and of the Issuing Lender to issue, amend or increase
any Letter of Credit hereunder shall thereupon terminate.  With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the time of an acceleration pursuant to this paragraph, the Borrower
shall at such time deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the aggregate L/C Exposure.  Amounts
held in such cash collateral account shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other obligations of
the Borrower hereunder and under the Notes.  After all such Letters of Credit
shall have expired or been fully drawn upon, all Reimbursement Obligations shall
have been satisfied and all other obligations of the Borrower hereunder and
under Notes shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto).  Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.
 
Notwithstanding the foregoing, if at any time within 60 days after acceleration
of the maturity of the Loans the Borrower shall pay all arrears of interest and
all payments on account of the principal which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
law, on overdue interest, at the rates specified in this Agreement or the Notes)
and all other fees or expenses then owed hereunder (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) and all Events of
Default and Defaults (other than non-payment of principal of and accrued
interest on the Loans and the Notes due and payable solely by virtue of
acceleration) shall be remedied or waived pursuant to Section 10.02 hereof, then
the Required Lenders by written notice to the Borrower may (in their sole
discretion) rescind and annul the acceleration and its consequences; but such
action shall not affect any subsequent Event of Default or Default or impair any
right consequent thereon.
 
 
 
62

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
The Administrative Agent
 
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or,
if so specified by this Agreement, all Lenders) or in the absence of its own
gross negligence or willful misconduct (as determined in a final and
nonappealable decision of a court of competent jurisdiction).  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
 
 
 
63

--------------------------------------------------------------------------------

 
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
 
 
 
64

--------------------------------------------------------------------------------

 
 
It is agreed that neither the Syndication Agent nor any Documentation Agent
shall have any duties, responsibilities or liabilities hereunder in its capacity
as such.
 
ARTICLE X
 
Miscellaneous
 
SECTION 10.01      Notices.  Except in the case of notices and other
communications expressly permitted to be given by telephone or as contemplated
below, all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:
 
(a)      if to any Loan Party, to the Borrower at:
 
McGraw Hill Financial, Inc.
1221 Avenue of the Americas
New York, New York 10020
Attention:  Elizabeth O’Melia
Treasurer
(Telecopy No. (212) 512-6052)


with a copy to:
 
1221 Avenue of the Americas
New York, New York 10020
Attention:  Kenneth M. Vittor
Executive Vice President and General Counsel
(Telecopy No. (212) 512-4827)
 
(b)      if to the Administrative Agent, to:
 
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Rd.
Newark, Delaware 19713
Attention: Brian Lunger
Telephone: (302) 634-3103
Telecopy: (302) 634-3301


with a copy to:
 
JPMorgan Chase Bank, N.A.
383 Madison Avenue, 24th Floor
New York, New York 10179
Attention:  Goh Siew Tan & Fei-Fei Zhang
Telecopy: (212) 270-5127
E-mail: gohsiew.tan@jpmorgan.com; fei-fei.zhang@jpmorgan.com
 
 
 
65

--------------------------------------------------------------------------------

 

 
(c)      if to the Swingline Lender, to:
 
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Rd.
Newark, Delaware 19713
Attention: Brian Lunger
Telephone: (302) 634-3103
Telecopy: (302) 634-3301


(d)      if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II or
to certificates delivered pursuant to Section 6.01(b) unless otherwise agreed by
the Administrative Agent and the applicable Lender.  The Administrative Agent or
the Borrower (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.  All
such notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient.  All other notices and communications given to
any party hereto in accordance with the provisions of this Agreement and
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy shall be deemed to have been given on the
date of receipt, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.
 
SECTION 10.02     Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
 
 
 
66

--------------------------------------------------------------------------------

 
 
(b)      Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.17(b) or Section 10.08(a) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of Section 2.19 without the written
consent of the Administrative Agent and the Swingline Lender, or (vi) change any
of the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender;
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Swingline Lender or
the Issuing Lender hereunder without the prior written consent of the
Administrative Agent, the Swingline Lender or the Issuing Lender, as the case
may be (it being understood that any amendment, modification or waiver of any
provision of Article III shall require the prior written consent of the Issuing
Lender).
 
SECTION 10.03     Expenses; Indemnity; Damage Waiver; No Fiduciary Duty.  (a) 
The Borrower shall pay (i) all reasonable and actual out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable and actual fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable and actual out-of-pocket expenses incurred
by the Administrative Agent, any Lender or the Issuing Lender, including the
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender, in connection with the enforcement or protection
of their respective rights in connection with this Agreement, including their
respective rights under this Section, or in connection with the Loans made or
the Letters of Credit issued hereunder, including in connection with any
workout, restructuring or negotiations in respect thereof.
 
(b)      The Borrower shall indemnify the Administrative Agent, each Lender, the
Issuing Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby,
 
 
 
67

--------------------------------------------------------------------------------

 
 
(ii) any actual or alleged presence or release of hazardous materials on or from
any property owned or operated by the Borrower or any of its Subsidiaries, or
any environmental liability related in any way to the Borrower or any of its
Subsidiaries, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its Affiliates (as determined in a final and
nonappealable decision of a court of competent jurisdiction). This Section shall
not apply with respect to Taxes (other than Taxes arising from a non-Tax claim).
 
(c)      To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Lender or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Lender or the Swingline Lender,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Lender or the
Swingline Lender in its capacity as such.
 
(d)      To the extent permitted by applicable law, each of the Loan Parties,
the Lenders, the Issuing Lender and the Administrative Agent shall not assert,
and hereby waives, any claim against any Indemnitee or any other party hereto,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the Transactions or the use of the proceeds thereof.
 
(e)      The Borrower shall not be liable for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, claims, costs, expenses
and disbursements which may be imposed on, incurred by or asserted against an
Indemnitee that is a Lender by another Lender or any entity which has purchased
or otherwise acquired a participation in any Loan, Commitment or interest herein
or in a Note of such Indemnitee to the extent such relate solely to or arise
solely out of actions taken or not taken by the Indemnitee Lender in connection
with matters that are of an “interbank nature”.  To the extent that the
undertaking to indemnify, pay and hold harmless set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy or otherwise, the Borrower shall contribute the maximum portion which it
is permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all indemnified liabilities incurred by the Indemnitees or any
of them.
 
(f)      All amounts due under this Section shall be payable promptly after
written demand therefor.
 
(g)      Each Loan Party agrees that neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to such Loan Party arising
out of or in connection with this Agreement, and the relationship between the
Administrative Agent and the Lenders, on the one hand, and the Loan Parties on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor.
 
 
 
68

--------------------------------------------------------------------------------

 
 
SECTION 10.04     Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Lender that issues any Letter of Credit), except that (i) the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraphs (e) and (f)
of this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)      (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of (A) the Borrower; provided that (i)
no consent of the Borrower shall be required for an assignment to a Lender,
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee and (ii) the consent of the Borrower shall
be deemed granted if the Borrower does not object to a proposed assignment
within ten Business Days of a request for its consent; (B) the Administrative
Agent, provided that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Competitive Loan to a Lender, an
Affiliate of a Lender or an Approved Fund; (C) in the case of an assignment of
all or a portion of a Commitment or any Lender’s obligations in respect of its
Swingline Exposure, the Swingline Lender; and (D) in the case of an assignment
of all or a portion of a Commitment or any Lender’s obligations in respect of
its L/C Exposure, the Issuing Lender, (ii) Assignments shall be subject to the
following additional conditions: except in the case of an assignment to a Lender
or an Affiliate of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$10,000,000 or, in the case of a Competitive Loan, $1,000,000, unless each of
the Borrower and the Administrative Agent otherwise consent provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing; (iii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, except that this clause (iii) shall not apply
to rights in respect of outstanding Competitive Loans, (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $3,500, and
(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
related parties) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.  
 
 
 
69

--------------------------------------------------------------------------------

 
 
Upon acceptance and recording pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 10.03).  Without
the prior written consent of the Administrative Agent, no assignment shall be
made to any Person that bears a relationship to the Borrower described in
Section 108(e)(4) of the Code; provided that consent shall not be required to
the extent the Borrower is able to establish to the reasonable satisfaction of
the Administrative Agent that, as a result of such assignment, the assigned
portion of such Loan will not have original issue discount for U.S. federal
income tax purposes, or will have an amount of original issue discount for U.S.
federal income tax purposes that is exactly equal to the amount of original
issue discount, if any, on the remaining Loans.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (e) of this Section.
 
(c)      The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
the Issuing Lender and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time, upon reasonable prior notice.
 
(d)      Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(e)      Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Swingline Lender, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged,
 
 
 
70

--------------------------------------------------------------------------------

 
 
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the Borrower, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (iv) without the prior written consent of
the Administrative Agent, no participation shall be sold to any Person that
bears a relationship to the Borrower described in Section 108(e)(4) of the Code;
provided that consent shall not be required to the extent the Borrower is able
to establish to the reasonable satisfaction of the Administrative Agent that, as
a result of such assignment, the assigned portion of such Loan will not have
original issue discount for U.S. federal income tax purposes, or will have an
amount of original issue discount for U.S. federal income tax purposes that is
exactly equal to the amount of original issue discount, if any, on the remaining
Loans.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.02(b) that affects such Participant.  Subject to paragraph (f) of
this Section, the Borrower agrees that each Lender shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 for the account of any Participant from
such Lender to the extent that (i) such Lender would have been entitled to such
benefits had it not sold a participation to such Participant and (ii) such
Participant has suffered the same disadvantage as such Lender would have
suffered had it not sold such participation.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”).  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
 
(f)      A Participant shall not be entitled to receive any greater payment
under Section 2.14, 2.15 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless (solely with respect to Sections 2.14 and 2.15) the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  A Participant shall not be entitled to the benefits of Section 2.16
unless such Participant complies with Section 2.16(f) and (h) as though it were
a Lender (it being understood that any forms required to be completed by such
Participant under Section 2.16(f) or (h) shall be delivered to the participating
Lender).
 
(g)      Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any other central banking
authority; provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.
 
SECTION 10.05     Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans,
 
 
 
71

--------------------------------------------------------------------------------

 
 
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
and so long as the Commitments have not expired or terminated.  The provisions
of Sections 2.14, 2.15, 2.16 and 10.03 and Article IX shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.
 
SECTION 10.06     Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 5.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.
 
SECTION 10.07     Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 10.08     Adjustments; Right of Setoff.  (a)  Except to the extent that
this Agreement or a court order expressly provides for payments to be allocated
to a particular Lender, if any Lender (a “Benefitted Lender”) shall receive any
payment of all or part of the Obligations owing to it (other than in connection
with an assignment made pursuant to Section 10.04), or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 8.07 or 8.08, or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash from the other
Lenders a participating interest in such portion of the Obligations owing to
each such other Lender, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.
 
 
 
72

--------------------------------------------------------------------------------

 
 
(b)      In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any Obligations becoming due and payable by the Borrower
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of the
Borrower;  provided that if any Defaulting Lender shall exercise any such right
of setoff, (i) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of this Agreement and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lender, the Swingline Lender and the
Lenders and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of
set-off.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such application made by such Lender, provided
that the failure to give such notice shall not affect the validity of such
application.
 
SECTION 10.09     Governing Law; Jurisdiction; Consent to Service of Process. 
(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
 
(b)      Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court.  Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against any Loan Party or its properties in the courts of any jurisdiction.
 
(c)      Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
 
 
73

--------------------------------------------------------------------------------

 
 
(d)      Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 10.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
 
SECTION 10.10      WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 10.11     Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 10.12     Confidentiality.
 
(a)           The Lenders shall hold all non-public information obtained
pursuant to this Agreement which has been identified as such by the Borrower in
accordance with their customary procedures for handling confidential information
of this nature and in accordance with safe and sound banking practices and in
any event may make disclosure reasonably required by any bona fide transferee or
participant, or relevant credit default or swap counterparty, in connection with
the contemplated transfer of any Note, Loan or Commitment or participation
therein, to its employees, directors, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates on a confidential basis
or as required or requested by any governmental agency or representative thereof
or pursuant to legal process, or to any credit insurance provider relating to
the Borrower and its obligations hereunder; provided that, unless specifically
prohibited by applicable law or court order, each Lender shall notify the
Borrower of any request by any governmental agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender by such governmental agency) or request pursuant to
legal process for disclosure of any such non-public information prior to
disclosure of such information so that either or both of them may seek an
appropriate protective order; and further, provided that in no event shall any
Lender be obligated or required to return any materials furnished by the
Borrower or any of its Subsidiaries.
 
(b)      EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO
THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE
BORROWER AND ITS RELATED PARTIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
 
 
74

--------------------------------------------------------------------------------

 
 
(c)      ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
RELATED PARTIES.  ACCORDINGLY, EACH LENDER ACKNOWLEDGES TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
 
SECTION 10.13     USA PATRIOT Act.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.
 
ARTICLE XI
 
Loan Guaranty
 
SECTION 11.01     Guaranty.  Each Loan Guarantor hereby agrees that it is
jointly and severally liable for, and, as primary obligor and not merely as
surety, absolutely and unconditionally guarantees to the Lenders and other
holders of Obligations from time to time the prompt payment when due, whether at
stated maturity, upon acceleration or otherwise, and at all times thereafter, of
the Obligations and all costs and expenses including, without limitation, all
court costs and attorneys’ fees and expenses paid or incurred by the
Administrative Agent and the Lenders and such other holders in endeavoring to
collect all or any part of the Obligations from, or in prosecuting any action
against, the Borrower, any Loan Guarantor or any other guarantor of all or any
part of the Obligations (such costs and expenses, together with the Obligations,
collectively the “Guaranteed Obligations”). Each Loan Guarantor further agrees
that the Guaranteed Obligations may be extended or renewed in whole or in part
without notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal.
 
SECTION 11.02     Guaranty of Payment.  This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent or any Lender or other holder of obligations to sue the
Borrower, any Loan Guarantor, any other guarantor, or any other Person obligated
for all or any part of the Guaranteed Obligations (each, an “Obligated Party”),
or otherwise to enforce its payment against any collateral securing all or any
part of the Guaranteed Obligations.
 
 
 
75

--------------------------------------------------------------------------------

 
 
SECTION 11.03     No Discharge or Diminishment of Loan Guaranty.
 
(a)           Except as otherwise provided for herein, the obligations of each
Loan Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment, discharge, termination, or otherwise affected
by for any reason (other than the indefeasible payment in full in cash of the
Guaranteed Obligations), including:  (i) any claim of waiver, release,
extension, renewal, settlement, surrender, alteration, or compromise of any of
the Guaranteed Obligations, by operation of law or otherwise; (ii) any
amendment, waiver or modification of or supplement to any provision of any
agreement relating to the Guaranteed Obligations; (iii) any change in the
corporate existence, structure or ownership of the Borrower or any other
guarantor of or other person liable for any of the Guaranteed Obligations; (iv)
any insolvency, bankruptcy, reorganization or other similar proceeding affecting
any Obligated Party, or their assets or any resulting release or discharge of
any obligation of any Obligated Party; (v) any release, non-perfection, or
invalidity of any indirect or direct security for the obligations of the
Borrower for all or any part of the Guaranteed Obligations or any obligations of
any other guarantor of or other person liable for any of the Guaranteed
Obligations; (vi) the existence of any claim, setoff or other rights which any
Loan Guarantor may have at any time against any Obligated Party, the
Administrative Agent, any Lender, or any other person, whether in connection
herewith or in any unrelated transactions; (vii) the failure of the
Administrative Agent or any Lender or other holder of Obligations to assert any
claim or demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (viii) any action or failure to act by the
Administrative Agent or any Lender with respect to any collateral securing any
part of the Guaranteed Obligations; or (ix) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Loan Guarantor or that would
otherwise operate as a discharge of any Loan Guarantor as a matter of law or
equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).
 
(b)      The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Loan Guarantor, of the Guaranteed
Obligations or any part thereof.
 
SECTION 11.04     Rights of Subrogation.  No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent and the
Lenders.
 
SECTION 11.05     Reinstatement; Stay of Acceleration.  If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of the Borrower or otherwise, each Loan Guarantor’s obligations
under this Loan Guaranty with respect to that payment shall be reinstated at
such time as though the payment had not been made and whether or not the
Administrative Agent and the Lenders are in possession of this Loan Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Lender.
 
 
 
76

--------------------------------------------------------------------------------

 
 
SECTION 11.06     Maximum Liability.  The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum
Liability”.  Each Loan Guarantor agrees that the Guaranteed Obligations may at
any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Lenders hereunder, provided that, nothing in this sentence shall
be construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability.
 
 
 
 
77

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 

 
MCGRAW HILL FINANCIAL, INC.,
as Borrower
                        By:  /s/ Jack Callahan       Name: Jack Callahan      
Title:
Executive Vice President and
Chief Financial Officer
           

 


 
 
 
 
 
 
 
 
 
 
[Signature Page to McGraw-Hill Four-Year Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
STANDARD & POOR’S FINANCIAL SERVICES LLC, as Loan Guarantor
                        By:  /s/ Douglas Peterson       Name: Douglas Peterson  
    Title: Chairman and President            


 
 
 


 
 
 
 
[Signature Page to McGraw-Hill Four-Year Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
 

 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Swingline Lender, Issuing Lender and a Lender
                        By:  /s/ Goh Siew Tan       Name: Goh Siew Tan      
Title: Vice President            

 
 
 


 

 

 
 
 
 
[Signature Page to McGraw-Hill Four-Year Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A.,
as Syndication Agent and as a Lender
                        By:  /s/ Prayes Majmudar       Name: Prayes Majmudar    
  Title: Vice President             


 


 

 
 
 
 
 
[Signature Page to McGraw-Hill Four-Year Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
                 

 
CITIBANK, N.A.,
  as a Documentation Agent and a Lender
                        By:  /s/ Elizabeth Minnella Gonzalez       Name:
Elizabeth Minnella Gonzalez       Title: Vice President            


 


 
 
 
 




 
 
[Signature Page to McGraw-Hill Four-Year Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
      

 
DEUTSCHE BANK SECURITIES INC.,
  as a Documentation Agent
                        By: /s/ Yvonne Tilden       Name: Yvonne Tilden      
Title: Director               By: /s/ Virginia Cosenza       Name: Virginia
Cosenza       Title: Vice President                      




 
DEUTSCHE BANK AG NEW YORK BRANCH,
  as a Lender
                        By: /s/ Yvonne Tilden       Name: Yvonne Tilden      
Title: Director               By: /s/ Virginia Cosenza       Name: Virginia
Cosenza       Title: Vice President                      


 
 
 


 
 
 
[Signature Page to McGraw-Hill Four-Year Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 

  THE ROYAL BANK OF SCOTLAND PLC,
as a Documentation Agent and as a Lender
                        By: /s/ Matthew Pennachio       Name: Matthew Pennachio
      Title: Director            

 
 
 
 
 
 
 
 
 
 
[Signature Page to McGraw-Hill Four-Year Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
    
 

  BNP PARIBAS,
as a Lender
                        By: /s/ Duane Helkowski       Name: Duane Helkowski    
  Title: Managing Director               By:  /s/ Pawel Zelezik       Name:
Pawel Zelezik       Title: Vice President            

 
 
 
 
 
 
 
 
 
 
[Signature Page to McGraw-Hill Four-Year Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
    
 

  GOLDMAN SACHS BANK USA,
as a Lender
                        By: /s/ Mark Walton       Name: Mark Walton       Title:
Authorized Signatory            

 
 
 
 
 
 
 
 
 
 
[Signature Page to McGraw-Hill Four-Year Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
    

  U.S. BANK NATIONAL ASSOCIATION,
as a Lender
                        By: /s/ Susan Bader       Name: Susan Bader       Title:
Vice President            

 
 
 
 
 
 
 
 
 
 
[Signature Page to McGraw-Hill Four-Year Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
    

 

  THE NORTHERN TRUST COMPANY,
as a Lender
                        By: /s/ Daniel J. Boote       Name: Daniel J. Boote    
  Title: Senior Vice President            

 
 
 
 
 
 
 
 
 
 
[Signature Page to McGraw-Hill Four-Year Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
            

  MORGAN STANLEY BANK, N.A.,
as a Lender
                        By: /s/ Michael King       Name: Michael King      
Title: Authorized Signatory            

 
 
 
 
 
 
 
 
 
 
[Signature Page to McGraw-Hill Four-Year Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
         

  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender
                        By: /s/ Ola Anderssen       Name: Ola Anderssen      
Title: Director            

 
 
 
 
 
 
 
 
 
 
[Signature Page to McGraw-Hill Four-Year Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
      

  BANK OF MONTREAL, CHICAGO BRANCH,
as a Lender
                        By: /s/ Elizabeth Armstrong       Name: Elizabeth
Armstrong       Title: Director            

 
 
 
 
 
 
 
 
 
 
[Signature Page to McGraw-Hill Four-Year Credit Agreement]

 
 

--------------------------------------------------------------------------------

 
                  


  THE BANK OF NOVA SCOTIA,
as a Lender
                        By: /s/ Paula J. Czach       Name: Paula J. Czach      
Title: Managing Director & Execution Head            



 





 
 

 
 




[Signature Page to McGraw-Hill Four-Year Credit Agreement]
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.01


COMMITMENTS




Name of Lender
Commitment
JPMORGAN CHASE BANK, N.A.
$112,500,000.00
BANK OF AMERICA, N.A.
$112,500,000.00
CITIBANK, N.A.
$112,500,000.00
DEUTSCHE BANK AG NEW YORK BRANCH
$112,500,000.00
THE ROYAL BANK OF SCOTLAND PLC
$112,500,000.00
BNP PARIBAS
$65,000,000.00
GOLDMAN SACHS BANK USA
$65,000,000.00
U.S. BANK NATIONAL ASSOCIATION
$65,000,000.00
THE NORTHERN TRUST COMPANY
$60,000,000.00
MORGAN STANLEY BANK, N.A.
$56,250,000.00
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
$56,250,000.00
BANK OF MONTREAL, CHICAGO BRANCH
$45,000,000.00
THE BANK OF NOVA SCOTIA
$25,000,000.00
Total
$1,000,000,000.00





 
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 4.01




MATERIAL SUBSIDIARIES




Standard & Poor’s Financial Services LLC


McGraw-Hill International Holdings LLC
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 4.05




MATERIAL LITIGATION




None.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 7.02




EXISTING LIENS




Liens relating to the escrow arrangements entered into by the Borrower in
relation to the voluntary open offer made on June 3, 2013 by the Borrower to
acquire approximately 22.23% of the outstanding shares of CRISIL Limited, a
publicly traded company in India, in order to ensure that the Borrower has
sufficient cash available to complete such offer.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
Schedule 7.05




EXISTING INDEBTEDNESS


None.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 7.06




RESTRICTIVE AGREEMENTS


Trademark Coexistence Agreement, dated as of March 22, 2013, between the
Borrower and McGraw-Hill Global Education Holdings, LLC, a Delaware limited
liability company.



 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
[FORM OF]
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below  (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 
1.
Assignor:
______________________________

 
2.
Assignee:
______________________________

 
 
[and is an Affiliate/Approved Fund of [identify Lender]1]

 
3.
Borrower:
McGraw Hill Financial, Inc.

 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 
5.
Credit Agreement:
The Four-Year Credit Agreement, dated as of June 19, 2013, among McGraw Hill
Financial, Inc., the Loan Guarantors party thereto, the Lenders party thereto,
Bank of America, N.A., as Syndication Agent, and JPMorgan Chase Bank, N.A., as
Administrative Agent.

 

--------------------------------------------------------------------------------

1 Select as applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
6.
Assigned Interest:

      
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Principal Amount Assigned (and identifying information as to individual
Competitive Loans)
Percentage Assigned of Facility/Commitment (set forth, to at least 9 decimals,
as a percentage of the Facility and the aggregate Commitments of all Lenders
thereunder)
Commitment Assigned:
$
$
%
Revolving Loans:
$
$
%
Competitive Loans:
$
$
%

 
Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
If the Assignee is not already a Lender under the Credit Agreement, the Assignee
agrees to deliver to the Administrative Agent a completed Administrative
Questionnaire in which the Assignee designates one or more Credit Contacts to
whom all syndicate-level information (which may contain material non-public
information about the Borrower and its Related Parties) will be made available
and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including federal and state
securities laws.
 
The [Assignee/Assignor] shall pay the fee payable to the Administrative Agent
pursuant to Section 10.04(b) of the Credit Agreement.
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
   
ASSIGNEE
                   
[NAME OF ASSIGNOR]
 
[NAME OF ASSIGNEE]
                                 
By:
   
By:
     
Name:
     
Name:
     
Title:
     
Title:
   



 
 
A-2

--------------------------------------------------------------------------------

 
                   


Consented to and Accepted:       JPMORGAN CHASE BANK, N.A., as Administrative
Agent2                 By:       Name:       Title:            

 
 



[Consented to:]3       MCGRAW HILL FINANCIAL, INC., as
Borrower
                  By:       Name:       Title:            

 
 

[NAME OF ANY OTHER RELEVANT PARTY]                   By:       Name:      
Title:            


 
 


 
 

--------------------------------------------------------------------------------

2 To be added only if the consent of the Administrative Agent is required by
Section 10.04(b) of the Credit Agreement.
    
3 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Lender) is required by Section 10.04(b) of the Credit
Agreement.
 
 
 
A-3

--------------------------------------------------------------------------------

 
 
ANNEX 1
to EXHIBIT A
 


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.             Representations and Warranties.
 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of Section 2.16(f) of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 
3.           General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy or e-mail shall be effective as delivery
of a manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 
 
 

--------------------------------------------------------------------------------

 
                        
EXHIBIT B
 
 
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Four-Year Credit Agreement, dated as of June 19, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among McGraw Hill Financial, Inc. (the “Borrower”), the Loan
Guarantors party thereto, the Lenders party thereto, Bank of America, N.A., as
syndication agent, and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).  Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.  ______________________ (the “Non-U.S.
Lender”) is providing this certificate pursuant to Section 2.16(f) of the Credit
Agreement.
 
Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986,
as amended (the “Code”), (iii) it is not a “10-percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is not
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 

[NAME OF LENDER]                   By:       Name:       Title:            

  
Date:  _______, ___, 20[ ]
 
 
 
 

--------------------------------------------------------------------------------

 
      
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is made to the Four-Year Credit Agreement, dated as of June 19, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among McGraw Hill Financial, Inc. (the “Borrower”), the Loan
Guarantors party thereto, the Lenders party thereto, Bank of America, N.A., as
syndication agent, and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).  Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.  ______________________ (the “Non-U.S.
Lender”) is providing this certificate pursuant to Section 2.16(f) of the Credit
Agreement.
 
Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its partners/members is
a “bank” extending credit pursuant to a loan agreement entered into in the
ordinary course of its business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”), (iv) none of its
partners/members is a “10-percent shareholder” of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (v) none of its partners/members is
a “controlled foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its partners/members’
conduct of a U.S. trade or business.
 
The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN (or other applicable form) from each of its partners/members
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
 

[NAME OF LENDER]                   By:       Name:       Title:            

       
Date: _______, ___, 20[ ]
 
 
 
B-2

--------------------------------------------------------------------------------

 
     
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Four-Year Credit Agreement, dated as of June 19, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among McGraw Hill Financial, Inc. (the “Borrower”), the Loan
Guarantors party thereto, the Lenders party thereto, Bank of America, N.A., as
syndication agent, and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).  Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.  ______________________ (the “Non-U.S.
Lender”) is providing this certificate pursuant to Section 2.16(f) of the Credit
Agreement.
 
Pursuant to the provisions of Section 2.16(f)  of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” extending credit pursuant to a loan agreement entered into in
the ordinary course of its business within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”), (iii) it is not a
“10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign corporation”
related to the Borrower as described in Section 881(c)(3)(C) of the Code, and
(v) the interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
        
 

[NAME OF PARTICIPANT]                   By:       Name:       Title:            

        
Date: _______, ___, 20[ ]
 
 
 
 
B-3

--------------------------------------------------------------------------------

 
    
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to the Four-Year Credit Agreement, dated as of June 19, 2013
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among McGraw Hill Financial, Inc. (the “Borrower”), the Loan
Guarantors party thereto, the Lenders party thereto, Bank of America, N.A., as
syndication agent, and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).  Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement.  ______________________ (the “Non-U.S.
Lender”) is providing this certificate pursuant to Section 2.16(f) of the Credit
Agreement.
 
Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect to such participation, neither the undersigned nor any of its
partners/members is a “bank” extending credit pursuant to a loan agreement
entered into in the ordinary course of its business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), (iv) none of its partners/members is a “10-percent shareholder” of the
Borrower within the meaning of  Section 871(h)(3)(B) of the Code, (v) none of
its partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the interest
payments in question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
 
The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN (or
other applicable form) from each of its partners/members claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 

[NAME OF PARTICIPANT]                   By:       Name:       Title:            

  
Date: _______, ___, 20[ ]
 
 
 
B-4

--------------------------------------------------------------------------------

 
   
EXHIBIT C
 
FORM OF OPINION OF GENERAL COUNSEL OF BORROWER
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
C-1

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
[FORM OF]
JOINDER AGREEMENT
 
THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________, ____, 20__,
is entered into between ________________________________, a _________________
(the "New Subsidiary") and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Four-Year
Credit Agreement, dated as of June 19, 2013 among McGraw Hill Financial, Inc.
(the “Borrower”), the Loan Guarantors party thereto, the Lenders party thereto,
Bank of America, N.A., as syndication agent, and the Administrative Agent (as
the same may be amended, modified, extended or restated from time to time, the
“Credit Agreement”).  All capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement.
 
The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:
 
1.           The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
“Loan Guarantor” for all purposes of the Credit Agreement and shall have all of
the obligations of a Loan Guarantor thereunder as if it had executed the Credit
Agreement.  The New Subsidiary hereby agrees to be bound by all of the guaranty
obligations set forth in Article XI of the Credit Agreement.  Without limiting
the generality of the foregoing terms of this paragraph 1, the New Subsidiary,
subject to the limitations set forth in Section 11.06 of the Credit Agreement,
hereby guarantees, jointly and severally with any other Loan Guarantor, to the
Administrative Agent and the Lenders, as provided in Article XI of the Credit
Agreement, the prompt payment and performance of the Guaranteed Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof and
agrees that if any of the Guaranteed Obligations are not paid or performed in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise), the New Subsidiary will, jointly and severally
together with any other Loan Guarantor, promptly pay and perform the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.
 
2.           If required, the New Subsidiary is, simultaneously with the
execution of this Agreement, executing and delivering such other documents and
instruments as requested by the Administrative Agent in accordance with the
Credit Agreement.
 
3.           The address of the New Subsidiary for purposes of Section 10.01 of
the Credit Agreement is as follows:
 
________________________________________________
________________________________________________
________________________________________________
________________________________________________

 
4.           The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the New Subsidiary upon the execution
of this Agreement by the New Subsidiary.
 
 
 
D-1

--------------------------------------------------------------------------------

 
          
5.           This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.
 
6.           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
 
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
   
   

  [NEW SUBSIDIARY]                         By:       Name:       Title:        
     

 
 

  Acknowledged and accepted:           JPMORGAN CHASE BANK, N.A., as
Administrative Agent                         By:       Name:       Title:      
       

 
 
                                                       
 
 
D-2

--------------------------------------------------------------------------------